 

Exhibit 10.24

 

SECURED LOAN AGREEMENT

 

for a loan in the aggregate amount of

 

$53,154,600.00

 

MADE BY AND AMONG

 

BORROWERS,

 

KEYBANK NATIONAL ASSOCIATION,
as Agent,

 

and

 

The lending institutions a party hereto from time to time.

 

Dated as of December 31, 2014

 

 

 

 

Table of Contents

 

      Page         ARTICLE 1   INCORPORATION OF RECITALS AND EXHIBITS 1        
1.1.   Incorporation of Recitals 1         1.2.   Incorporation of Schedules and
Exhibits 1         ARTICLE 2   DEFINITIONS 1         2.1.   Defined Terms 1    
    2.2.   Other Definitional Provisions 9         ARTICLE 3   BORROWERS’
REPRESENTATIONS AND WARRANTIES 9         3.1.   Representations and Warranties 9
        3.2.   Survival of Representations and Warranties 13         ARTICLE 4  
LOAN AND LOAN DOCUMENTS 13         4.1.   Agreement to Borrow and Lend; Lenders’
Obligation to Disburse 13         4.2.   Loan Documents 14         4.3.   Term
of the Loan 15         4.4.   Prepayments 15         4.5.   Required Principal
Payments 16         4.6.   Late Charge 16         ARTICLE 5   INTEREST 16      
  5.1.   Interest Rate. 16         ARTICLE 6   COSTS OF MAINTAINING LOAN 17    
    6.1.   Increased Costs and Capital Adequacy 17         6.2.   Borrower
Withholding 18         ARTICLE 7   LOAN EXPENSE AND ADVANCES 18         7.1.  
Loan and Administration Expenses 18         7.2.   Lender’s Attorneys’ Fees and
Disbursements 18         7.3.   Time of Payment of Fees and Expenses 18        
7.4.   Expenses and Advances Secured by Loan Documents 18         7.5.   Right
of Lender to Make Advances to Cure Borrowers’ Defaults 19         ARTICLE 8  
REQUIREMENTS PRECEDENT       TO THE OPENING OF THE LOAN AND ANY SUBSEQUENT
DISBURSEMENT 19         8.1.   Conditions Precedent to Closing and Opening of
the Loan. 19         8.2.   Monthly Payouts. 21         8.3.   Documents to be
Furnished for Each Disbursement. 21         ARTICLE 9   RESERVED 22        
ARTICLE 10   BORROWERS’ AGREEMENTS 22         10.1.   Borrowers further covenant
and agree as follows: 22

 

-i-

 

 

Table of Contents

(continued)

 

      Page         ARTICLE 11   CASUALTIES AND CONDEMNATION 27         11.1.  
Agent’s Election to Apply Proceeds on Indebtedness 27         11.2.   Borrowers’
Obligation to Rebuild and Use of Proceeds Therefor 27         ARTICLE 12  
ASSIGNMENTS and/or transfers BY BORROWERS 28         12.1.   Prohibition of
Assignments and Transfers by Borrowers 28         12.2.   Releases of Collateral
28         12.3.   Prohibition of Transfers in Violation of ERISA 29        
12.4.   Successors and Assigns 29         ARTICLE 13   TIME OF THE ESSENCE 29  
      13.1.   Time is of the Essence 29         ARTICLE 14   EVENTS OF DEFAULT
29         14.1.   Events of Default 29         ARTICLE 15   LENDERS’ REMEDIES
IN EVENT OF DEFAULT 31         15.1.   Remedies Conferred Upon Lenders 31      
  ARTICLE 16   GENERAL PROVISIONS 31         16.1.   Captions 31         16.2.  
Modification; Waiver 32         16.3.   GOVERNING LAW 32         16.4.  
Acquiescence Not to Constitute Waiver of Lenders’ Requirements 32         16.5.
  Disclaimer by Lenders 32         16.6.   Partial Invalidity; Severability 32  
      16.7.   Definitions Include Amendments 32         16.8.   Execution in
Counterparts 32         16.9.   Entire Agreement 32         16.10.   Waiver of
Damages 33         16.11.   Claims Against Lenders 33         16.12.  
Jurisdiction 33         16.13.   Set-Offs 33         16.14.   Authorized
Representative 33         ARTICLE 17   NOTICES 34         ARTICLE 18   RESERVED
35         ARTICLE 19   ASSIGNMENTS AND PARTICIPATIONS 35         19.1.  
Assignments and Participations 35         19.2.   Several Liability 37        
ARTICLE 20   AGENT 37

 

-ii-

 

 

Table of Contents

(continued)

 

      Page         20.1.   Appointment 37         20.2.   Reliance on Agent 37  
      20.3.   Powers 38         20.4.   Disbursements 38         20.5.  
Distribution and Apportionment of Payments 38         20.6.   Consents and
Approvals 40         20.7.   Agency Provisions Relating to Collateral 41        
20.8.   Lender Actions Against Borrower or the Collateral 42         20.9.  
Assignment and Participation 42         20.10.   Ratable Sharing 42        
20.11.   General Immunity 42         20.12.   No Responsibility for Loan,
Recitals, etc. 42         20.13.   Action on Instructions of Lenders 43        
20.14.   Employment of Agents and Counsel 43         20.15.   Reliance on
Documents; Counsel 43         20.16.   Agent’s Reimbursement and Indemnification
43         20.17.   Rights as a Lender 43         20.18.   Lenders’ Credit
Decisions 44         20.19.   Notice of Events of Default 44         20.20.  
Successor Agent 44         ARTICLE 21   WAIVER OF JURY TRIAL 44

 

-iii-

 

 

LIST OF EXHIBITS TO LOAN AGREEMENT

 

Exhibit A-1   Legal Description – Sumter Place Land Exhibit A-2   Legal
Description – Sumter Grand Land Exhibit B-1   Permitted Exceptions – Sumter
Place Exhibit B-2   Permitted Exceptions – Sumter Grand Exhibit C   Title
Requirements Exhibit D   Survey Requirements Exhibit E   Insurance Requirements
Exhibit F   Reserved Exhibit G   Form of Covenant Compliance Certificate Exhibit
H   Form of Assignment and Assumption Agreement Exhibit I   Form of Borrowers’
Certificate       Schedule I   Environmental Documents Schedule II   Debt
Service Coverage Requirements for each Project

 

-iv-

 

 

SECURED LOAN AGREEMENT

 

THIS SECURED LOAN AGREEMENT (“Agreement”) is made as of December 31, 2014, by
and among Borrowers, KEYBANK NATIONAL ASSOCIATION, a national banking
association, its successors and/or assigns, as administrative agent (referred to
in such capacity as “Agent” in this Agreement), and the lending institutions a
party hereto from time to time (Agent, as a lender, and each such other lending
institution, and their respective successors and assigns, referred to
individually a “Lender” and collectively, as the “Lenders”).

 

RECITALS

 

A.           Sumter Place Borrower intends to acquire a leasehold estate to a
tract of land in the City of The Villages, State of Florida, which land is
legally described in Exhibit A-1 (the “Sumter Place Land”). In addition, Sumter
Place Borrower proposes to acquire a leasehold estate in a 148-unit assisted
living and memory care facility and adult day care facility licensed for 25
residents (the “Sumter Place Improvements”) located on the Sumter Place Land
commonly known as “Sumter Place in the Villages” (the Sumter Place Land and the
Sumter Place Improvements collectively referred to herein as the “Sumter Place
Project”). The Sumter Place Project is, or will be, operated by Sumter Place
Operator pursuant to the Sumter Place Operating Sublease.

 

B.           Sentio Holding intends to acquire one hundred percent (100%) of the
equity in Sumter Grand Borrower which holds a leasehold estate to a tract of
land in the City of The Villages, State of Florida, which land is legally
described in Exhibit A-2 (the “Sumter Grand Land”). In addition, Sumter Grand
Borrower holds a leasehold estate to a 150-unit independent living facility (the
“Sumter Grand Improvements”) located on the Sumter Grand Land commonly known as
“Sumter Grand in the Villages” (the Sumter Grand Land and the Sumter Grand
Improvements collectively referred to herein as the “Sumter Grand Project”).

 

C.           Borrowers have requested and applied to the Lenders for a loan in
the amount of up to FIFTY-THREE MILLION ONE HUNDRED FIFTY-FOUR THOUSAND SIX
HUNDRED AND NO/100 DOLLARS ($53,154,600.00) (the “Loan”) to reimburse Borrowers
for a portion of the costs for the acquisition the leasehold and the equity in
connection with the Projects, as applicable, and the closing costs and expenses
of Borrowers in connection therewith and the closing of the Loan, and the
Lenders are willing to make the Loan on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

ARTICLE 1
INCORPORATION OF RECITALS AND EXHIBITS

 

1.1.        Incorporation of Recitals.

 

The foregoing preambles and all other recitals set forth herein are made a part
hereof by this reference.

 

1.2.        Incorporation of Schedules and Exhibits.

 

Schedules I and II and Exhibits A through I, inclusive, attached hereto are
incorporated herein and expressly made a part hereof by this reference.

 

ARTICLE 2
DEFINITIONS

 

2.1.        Defined Terms.

 

The following terms as used herein shall have the following meanings:

 

SECURED LOAN AGREEMENTPage 1

 

 

Adjusted Base Rate: An interest rate per annum equal to the sum of (a) the Base
Rate, plus (b) the Base Rate Margin. Any change in the Adjusted Base Rate shall
be effective immediately from and after a change in the Adjusted Base Rate (or
the Federal Funds Effective Rate, as applicable).

 

Adjusted LIBOR Rate: For any LIBOR Rate Interest Period, an interest rate per
annum equal to the sum of (i) the rate obtained by dividing (1) the LIBOR Rate
for such LIBOR Rate Interest Period by (2) a percentage equal to one hundred
percent (100%) minus the Reserve Percentage for such LIBOR Rate Interest Period,
and (ii) the LIBOR Margin.

 

Affiliate: With respect to a specified person or entity, any individual,
partnership, corporation, limited liability company, trust, unincorporated
organization, association or other entity which, directly or indirectly, through
one or more intermediaries, controls or is controlled by or is under common
control with such person or entity, including, without limitation, any general
or limited partnership in which such person or entity is a partner.

 

Agreement: This Secured Loan Agreement.

 

AL/MC: An assisted living/memory care senior living health care facility.

 

Applicable Rate: As such term is defined in Section 5.1(a).

 

Appraisal: A MAI certified appraisal of the Projects performed in accordance
with FIRREA and Agent’s appraisal requirements by an appraiser selected and
retained by Agent.

 

Assignments of Rents: One or more assignments of leases and rents made by the
Borrowers in favor of Agent for the benefit of the Lenders assigning all of
Borrowers’ respective interest in and to all Leases, subleases and other
agreements relating to the use and occupancy of all or any portion of the
Projects, and all present and future Leases, rents, issues and profits
therefrom, as the same may be hereafter amended, restated, supplemented or
otherwise modified pursuant to the terms thereof.

 

Assignment of Notes and Mortgage: As such term is defined in Section 4.2(h).

 

Authorized Representative: As such term is defined in Section 16.14.

 

Bankruptcy Code: As such term is defined in Section 14.1(d).

 

Base Rate: For any day, a fluctuating interest rate per annum as shall be in
effect from time to time which rate per annum shall at all times be equal to the
greatest of:

 

(i)          the rate of interest established by Agent, from time to time, as
its “prime rate,” whether or not publicly announced, which interest rate may or
may not be the lowest rate charged by it for commercial loans or other
extensions of credit; and

 

(ii)         the Federal Funds Effective Rate in effect from time to time,
determined one Business Day in arrears, plus 1/2 of 1% per annum.

 

Base Rate Margin: Two and fifteen hundredths percent (2.15%).

 

Borrowers: Sumter Place Borrower and, upon assumption by joinder of all
obligations hereunder, Sumter Grand Borrower, jointly and severally, as
applicable.

 

Breakage Costs: Collectively, (a) the cost to Lenders of re-employing funds
bearing interest at an Adjusted LIBOR Rate, incurred (or expected to be
incurred) in connection with (i) any payment of any portion of a Loan bearing
interest at an Adjusted LIBOR Rate prior to the termination of any applicable
LIBOR Rate Interest Period, or (ii) the conversion of an Adjusted LIBOR Rate to
any other applicable interest rate on a date other than the last day of the
relevant interest period, and (b) any amounts payable by a Borrower under any
Interest Rate Agreement in connection with termination of such Agreement.

 

SECURED LOAN AGREEMENTPage 2

 

 

Business Day: A day of the year on which banks are not required or authorized to
close in Brooklyn, Ohio.

 

Commitment: The maximum amount each Lender has agreed to lend to Borrowers as
part of the Loan (which amounts are set forth below the signature line of each
Lender), subject to modification by each Assignment and Assumption.

 

Control: As such term is used with respect to any person or entity, including
the correlative meanings of the terms “controlled by” and “under common control
with”, shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management policies of such person or entity,
whether through the ownership of voting securities, by contract or otherwise.

 

Debt Service Coverage: The ratio of (a) the NOI for the applicable period, to
(b) the Implied Debt Service.

 

Debt Service Reserve: As such term is defined in Section 10.1(dd).

 

Default or default: Any event, circumstance or condition which, if it were to
continue uncured, would, with notice or lapse of time or both, constitute an
Event of Default hereunder.

 

Default Rate: A rate per annum equal to 3% (300 basis points) over the Adjusted
Base Rate.

 

DSR Second Tranche: As such term is defined in Section 10.1(dd).

 

Eligible Assignee: (i) Any Lender; (ii) any commercial bank, savings bank,
savings and loan association or similar financial institution which (a) has
total assets of Five Billion Dollars ($5,000,000,000) or more, (b) is “well
capitalized” within the meaning of such term under the regulations promulgated
under the auspices of the Federal Deposit Insurance Corporation Improvement Act
of 1991, (c) in the sole judgment of the Agent, is engaged in the business of
lending money and extending credit, and buying loans or participations in loans
under credit facilities substantially similar to those extended under this
Agreement, and (d) in the sole judgment of the Agent, is operationally and
procedurally able to meet the obligations of a Lender hereunder to the same
degree as a commercial bank; (iii) any insurance company in the business of
writing insurance which (a) has total assets of Five Billion Dollars
($5,000,000,000) or more (b) is “best capitalized” within the meaning of such
term under the applicable regulations of the National Association of Insurance
Commissioners, and (c) meets the requirements set forth in subclauses (c) and
(d) of clause (ii) above; and (iv) any other financial institution having total
assets of Five Billion Dollars ($5,000,000,000) (including a mutual fund or
other fund under management of any investment manager having under its
management total assets of Five Billion Dollars ($5,000,000,000) or more) which
meets the requirement set forth in subclauses (c) and (d) of clause (ii) above;
provided that each Eligible Assignee must (w) be organized under the Laws of the
United States of America, any state thereof or the District of Columbia, or, if
a commercial bank, be organized under the Laws of the United States of America,
any state thereof or the District of Columbia, the Cayman Islands or any country
which is a member of the Organization for Economic Cooperation and Development,
or a political subdivision of such a country, (x) act under the Loan Documents
through a branch, agency or funding office located in the United States of
America, (y) be exempt from withholding of tax on interest and deliver the
documents related thereto pursuant to the Internal Revenue Code as in effect
from time to time and (z) not be a Borrower or an Affiliate of a Borrower.

 

Environmental Documents: Collectively, the documents listed on Schedule I
attached hereto.

 

Environmental Proceedings: As such term is defined in Section 3.1(c).

 

Environmental Report: As such term is defined in Section 8.1(n).

 

ERISA: The Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.

 

Extended Maturity Date: December 31, 2018

 

SECURED LOAN AGREEMENTPage 3

 

 

Extension Option: As such term is defined in Section 4.3(b).

 

Event of Default: As such term is defined in Article 14.

 

Federal Funds Effective Rate: Shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

 

Final Maturity Date: The date on which the Note matures, whether by
acceleration, lapse of time or otherwise; provided, that such date shall be the
Original Maturity Date, unless earlier accelerated as permitted herein or in any
other Loan Document, subject to the Extension Option.

 

FIRREA: The Financial Institutions Reform, Recovery And Enforcement Act of 1989,
as amended from time to time.

 

GAAP: Generally Accepted Accounting Principles.

 

Ground Lease(s): The Sumter Grand Ground Lease and the Sumter Place Ground
Lease, individually each a “Ground Lease” and collectively the “Ground Leases”.

 

Governmental Approvals: As such term is defined in Section 3.1(j).

 

Governmental Authority: Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Gross Revenues: For any period, all revenues determined on a GAAP basis derived
from the operation, use, leasing and occupancy of the Projects during such
period; provided, however, that in no event shall Gross Revenues include (i) any
loan proceeds, (ii) proceeds or payments under insurance policies (except
proceeds of business interruption insurance); (iii) condemnation proceeds; (iv)
any security deposits received from tenants in the Projects, unless and until
the same are applied to rent or other obligations in accordance with the
tenant’s lease; or (v) any other extraordinary items, in Agent’s reasonable
discretion.

 

Guarantors: Sumter Place Operator and Sentio, on a joint and several basis.

 

Hazardous Material: Means and includes gasoline, petroleum, asbestos containing
materials, explosives, radioactive materials or any hazardous or toxic material,
substance or waste which is defined by those or similar terms or is regulated as
such under any Law of any Governmental Authority having jurisdiction over the
Project or any portion thereof or its use, including: (i) any “hazardous
substance” defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C.A. § 9601(14)
as may be amended from time to time, or any so-called “superfund” or “superlien”
Law, including the judicial interpretation thereof; (ii) any “pollutant or
contaminant” as defined in 42 U.S.C.A. § 9601(33); (iii) any material now
defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (iv) any petroleum,
including crude oil or any fraction thereof; (v) natural gas, natural gas
liquids, liquefied natural gas, or synthetic gas usable for fuel; (vi) any
“hazardous chemical” as defined pursuant to 29 C.F.R. Part 1910; and (vii) any
other toxic substance or contaminant that is subject to any other Law or other
past or present requirement of any Governmental Authority, as any such acts and
laws may be amended, modified or supplemented from time to time.

 

Implied Debt Service: The total annual installments of principal and interest
that would be required for the Loan Amount calculated based upon a thirty (30)
year amortization schedule and a per annum interest rate equal to the greater of
(i) six and one-half percent (6.50%), and (ii) the yield per annum as of the
date of such calculation on U.S. Treasury securities selected in good faith by
Agent, maturing approximately ten (10) years after the date of calculation, plus
three percent (3.00%) per annum.

 

SECURED LOAN AGREEMENTPage 4

 

 

Improvements: The collective reference to the Sumter Place Improvements and the
Sumter Grand Improvements; provided, however, that, on the date hereof, such
term shall only include the Sumter Place Improvements. This term shall refer to
the additional Improvements for all purposes as, and when, each applicable
Project is acquired by the applicable Borrower.

 

Including or including: Including but not limited to.

 

Indebtedness: Shall mean the aggregate indebtedness of Borrowers to the Lenders
under the Loan Documents.

 

Indemnity: As such term is defined in Section 4.2(e).

 

Initial Funding: As such term is defined in Section 4.1(b).

 

Interest Rate Protection Product: Shall mean a floating-to-fixed derivative, or
other acceptable “cap” or limitation obtained by a Borrower, at its expense, to
protect such Borrower from increases in the applicable LIBOR Rate, in an amount
approved by Agent.

 

Interest Rate Agreement: Shall mean the document or instrument evidencing or
creating the Interest Rate Protection Product which shall remain in effect from,
or subsequent to, the Loan Opening Date.

 

KKR: KKR & Co. L.P., a Delaware limited partnership.

 

Land: The collective reference to the Sumter Place Land and the Sumter Grand
Land; provided, however, that, on the date hereof, such term shall only include
the Sumter Place Land. This term shall refer to the additional Land for all
purposes as, and when, each applicable Project is acquired by the applicable
Borrower.

 

Late Charge: As such term is defined in Section 4.6.

 

Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction.

 

Leases: The collective reference to all leases, subleases and occupancy
agreements affecting a Project or any part thereof now existing or hereafter
executed and all amendments, modifications or supplements thereto.

 

LIBOR Adjustment Date: The tenth (10th) day of each calendar month.

 

LIBOR Business Day: A Business Day on which dealings in U.S. dollars are carried
on in the London Interbank Market.

 

LIBOR Margin: Three and fifteen hundredths percent (3.15%).

 

LIBOR Rate: For any LIBOR Rate Interest Period, the average rate (rounded
upwards to the nearest 1/16th) as shown by Reuters at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) LIBOR Business
Days prior to the first day of such LIBOR Rate Interest Period with a maturity
approximately equal to such LIBOR Rate Interest Period and in an amount
approximately equal to the amount to which such LIBOR Rate Interest Period
relates, adjusted for reserves and taxes if required by future regulations. If
Reuters no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Lenders in
the London Interbank Market, Agent may select a replacement index.

 

LIBOR Rate Interest Period: With respect to each amount bearing interest at a
LIBOR based rate, a period of one month, to the extent deposits with such
maturity is available to the Lenders, commencing on a LIBOR Business Day
provided, however, that each LIBOR Rate Interest Period shall end on the last
LIBOR Adjustment Date occurring prior to the scheduled end of such LIBOR Rate
Interest Period.

 

SECURED LOAN AGREEMENTPage 5

 

 

Loan: As such term is defined in Recital I on page 1 of this Agreement.

 

Loan Allocations: Shall mean, collectively, the Sumter Place Loan Allocation and
the Sumter Grand Loan Allocation.

 

Loan Amount: The maximum amount of the Loan as set forth in Section 4.1(a) as
reduced by (i) principal payments, if any, made from time to time, (ii) the
amount of the Sumter Grand Project Holdback not yet disbursed in accordance
herewith, and (iii) the amount of the Debt Service Reserve not yet disbursed in
accordance herewith.

 

Loan Documents: The collective reference to this Agreement, the documents and
instruments listed in Section 4.2, and all the other documents and instruments
entered into from time to time, evidencing or securing the Loans or any
obligation of payment thereof or performance of Borrowers’ obligations in
connection with the transaction contemplated hereunder and any Interest Rate
Agreements, each as amended from time to time.

 

Loan Opening Date: The date of this Agreement.

 

Material Adverse Change or material adverse change: The business prospects,
operations or financial condition of a person, entity or property has changed in
a manner which is reasonably likely to materially impair the value of Lenders’
security for the Loan, prevent timely repayment of the Loan or otherwise prevent
the applicable person or entity from timely performing any of its material
obligations under the Loan Documents.

 

Monthly Excess Cash Flow: The amount by which the monthly cash flow from the
Projects exceeds the actual operating expenses for the Projects and all amounts
payable under the Loan Documents for such month.

 

Mortgages: The collective reference to the Sumter Place Mortgage and the Sumter
Grand Mortgage.

 

Net Operating Income or NOI: The difference between (i) the Gross Revenues for
the applicable period, less (ii) the Operating Expenses for such period.

 

Notes: As such term is defined in Section 4.2(a).

 

Opening of the Loan or Loan Opening: The first disbursement of Loan proceeds.

 

Operating Deficit: As such term is defined in Section 10.1(dd).

 

Operating Expenses: For any period, the actual costs and expenses of owning,
operating, managing and maintaining the Projects during such period incurred by
Sumter Place Operator for Sumter Place Project and Sumter Grand Borrower for the
Sumter Grand Project, determined on a GAAP basis, including, (i) $350 per unit
annual replacement reserve, and (ii) the greater of (a) the actual management
fees for the Projects during such period, and (b) a management fee in an amount
equal to five percent (5%), excepting, however, (w) interest expense, (x) taxes,
(y) depreciation and amortization, and (z) lease expense for such period.

 

Operating Statement: As such term is defined in Section 10.1(m).

 

Operator Guaranty: As such term is defined in Section 4.2(g).

 

Original Maturity Date: December 31, 2017.

 

Original Mortgage: That certain Mortgage and Security Agreement, dated April 17,
2013, as amended, made by Retirement One, LLC, in favor of Community & Southern
Bank, securing, among other things, the Original Notes.

 

SECURED LOAN AGREEMENTPage 6

 

 

Original Notes: Collectively, those certain promissory notes made by Retirement
One, LLC, payable to Community & Southern Bank in the maximum aggregate amount
of $24,900,000.00.

 

Permitted Exceptions: The collective reference to the Sumter Place Permitted
Exceptions and the Sumter Grand Permitted Exceptions.

 

Permitted Transfer: Provided no Event of Default exists, the following Transfers
shall be permitted without Agent’s consent: (i) transfers done solely for estate
planning purposes of direct or indirect interests in any Borrower or Guarantor
to non-minor family members of the applicable transferor or trusts or other
entities established solely for the benefit of, and controlled by, the
applicable transferor or family members of such transferor; (ii) the acquisition
by Sentinel REIH or any other entity holding a direct or indirect interest in
Sentinel REIH (collectively with Sentinel REIH, the “Sentinel Entities”) of a
majority of the limited partner interests in Sentio HPOP or a majority of the
ownership interests in Guarantor so long as Sentio HPOP or another entity
satisfactory to Agent provides a carveout guaranty to Agent in favor of the
Lenders along with notice of such transfer prior thereto on substantially the
same form as the Sentio Guaranty; (iii) transfers of shares in Guarantor (other
than to the Sentinel Entities pursuant to (ii) above) so long as Guarantor
remains a publicly registered real estate investment trust and no such transfer
results in a change in Control in or over Guarantor; and (iv) any transfer,
pledge or encumbrance of direct or indirect ownership interests in or cash flow
or cash distributions attributable to direct or indirect ownership interests in
the Sentinel Entities so long as following any such transfer, pledge or
encumbrance KKR directly or indirectly Controls the Sentinel Entities which hold
direct interests in Guarantor and Sentio HPOP [provided, however, that this
clause (iv) shall not supersede the provisions of clause (ii) if the same are
applicable to the underlying transaction.

 

Project(s): Shall mean, individually or collectively as applicable, any of the
Sumter Place Project and the Sumter Grand Project; provided, however, that, on
the date hereof, such term shall only include the Sumter Place Project. This
term shall refer to the Sumter Grand Project for all purposes as, and when,
Sumter Grand Borrower is acquired by Sentio Holdings.

 

Project Operating Account(s): As such term is defined in Section 4.1(d).

 

Project Release Implied Debt Service: The total annual installments of interest
that would be required for the Loan Amount calculated based upon a per annum
interest rate equal to the greater of (i) the Applicable Rate, and (ii) four
percent (4.00%).

 

Project Release DSC: The ratio of (a) the NOI for the applicable period, to (b)
the Project Release Implied Debt Service.

 

Project Rent Account(s): As such term is defined in Section 4.1(d).

 

Reimbursement Contracts: means all third-party reimbursement contracts relating
to any Project which are now or hereafter in effect with respect to residents or
patients qualifying for coverage under the same, including private insurance
agreements, and any successor program or other similar reimbursement program
and/or private insurance agreements, now or hereafter existing.

 

Release Price: For any Project, an amount equal to the greater of (i) one
hundred percent (100%) of the net proceeds received by the applicable Borrower
in connection with the sale or refinance of such Project, and (ii) the
applicable Loan Allocation for such Project.

 

Required Lenders: Those Lenders holding at least sixty-six and 67/100th percent
(66.67%) of the total outstanding principal balance of the Loans.

 

Reserve Percentage: For any LIBOR Rate Interest Period, that percentage which is
specified three (3) Business Days before the first day of such LIBOR Rate
Interest Period by the Board of Governors of the Federal Reserve System (or any
successor) or any other governmental or quasi-governmental authority with
jurisdiction over the Lenders for determining the maximum reserve requirement
(including, but not limited to, any marginal reserve requirement) for the
Lenders with respect to liabilities constituting of or including (among other
liabilities) Eurocurrency liabilities in an amount equal to that portion of the
Loan affected by such LIBOR Rate Interest Period and with a maturity equal to
such LIBOR Rate Interest Period.

 

SECURED LOAN AGREEMENTPage 7

 

 

Sentio HPOP: Sentio Healthcare Properties OP, LP, a Delaware limited partnership

 

Sentinel REIH: Sentinel RE Investment Holdings, LP, a Delaware limited
partnership.

 

Sentio: Sentio Healthcare Properties, Inc., a Maryland corporation.

 

Sentio Guaranty: As such term is defined in Section 4.2(c).

 

Sentio Holdings: Sumter Grand Owner, LLC, a Delaware limited liability company.

 

Sumter Grand Borrower: Retirement Two, LLC, aFlorida limited liability company.

 

Sumter Grand Closing: The consummation by Sentio Holdings of the transfer of
equity in Sumter Grand Borrower to Sentio Holdings utilizing the Sentio Grand
Loan Allocation to pay the purchase price in connection therewith.

 

Sumter Grand Ground Lease: First Amended and Restated Ground Lease, dated as of
March 28, 2013, between GTMJ Investment Group, LLC, as lessor, and Retirement
Two, LLC, as lessee, as amended.

 

Sumter Grand Loan Allocation: $24,294,600.00.

 

Sumter Grand Mortgage: An amended and restated Leasehold Mortgage, Assignment of
Rents, Security Agreement and Fixture Filing, executed by Sumter Grand Borrower
in favor of Agent for the benefit of the Lenders securing this Agreement, the
Notes, and all obligations of Borrowers in connection with the Loan, granting a
valid leasehold mortgage on Sumter Grand Borrower’s leasehold estate in the
Sumter Grand Project, subject only to the Sumter Grand Permitted Exceptions.

 

Sumter Grand Permitted Exceptions: Shall mean (i) as of the date hereof, those
matters listed on Exhibit B-3 hereto to which title to the Sumter Grand Project
may be subject at the Loan Opening, and (ii) at all times thereafter, (a) along
with the liens and security interests created by the Sumter Grand Mortgage or
other Loan Documents. statutory liens for ad valorem taxes, standby fees and
other governmental charges which are not yet delinquent at the time in question
or are being contested in accordance with the requirements of the Loan
Documents; (b) rights of tenants under Leases or residency agreements; (c) other
liens and security interests (if any) in favor of Agent for the benefit of the
Lenders or otherwise approved by Agent; (d) mechanics’ liens being contested in
accordance with the requirements of the Loan Documents, and (e) such other title
exceptions as Agent may reasonably approve in writing.

 

Sumter Place Borrower: Sumter Place Owner, LLC, a Delaware limited liability
company.

 

Sumter Place Ground Lease: First Amended and Restated Ground Lease, dated as of
April 16, 2013, between GTMJ Investment Group, LLC, as lessor, and Retirement
One, LLC, as lessee, as amended. The lessee’s interest therein having been
validly assigned to Sumter Place Borrower prior to the execution hereof.

 

Sumter Place Loan Allocation: $28,860,000.00.

 

Sumter Place Mortgage: As such term is defined in Section 4.2(c).

 

Sumter Place Operating Sublease: That certain Sublease Agreement between Sumter
Place Borrower and Sumter Place Operator.

 

Sumter Place Operator: Sumter Place TRS, a Delaware limited liability company.

 

SECURED LOAN AGREEMENTPage 8

 

 

Sumter Place Permitted Exceptions: Shall mean (i) as of the date hereof, those
matters listed on Exhibit B-2 hereto to which title to the Sumter Place Project
may be subject at the Loan Opening, and (ii) at all times thereafter, (a) along
with the liens and security interests created by the Sumter Place Mortgage or
other Loan Documents. statutory liens for ad valorem taxes, standby fees and
other governmental charges which are not yet delinquent at the time in question
or are being contested in accordance with the requirements of the Loan
Documents; (b) rights of tenants under Leases or residency agreements; (c) other
liens and security interests (if any) in favor of Agent for the benefit of the
Lenders or otherwise approved by Agent; (d) mechanics’ liens being contested in
accordance with the requirements of the Loan Documents, and (e) such other title
exceptions as Agent may reasonably approve in writing.

 

Title Insurer: Old Republic National Title Insurance Company, or such other
title insurance company licensed in the State as may be approved in writing by
Agent.

 

Title Policies: As such term is defined in Section 8.1(a).

 

Transfer: As such term is defined in Section 12.1.

 

2.2.        Other Definitional Provisions.

 

All terms defined in this Agreement shall have the same meanings when used in
the Note, Mortgages, any other Loan Documents, or any certificate or other
document made or delivered pursuant hereto. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement.

 

ARTICLE 3
BORROWERS’ REPRESENTATIONS AND WARRANTIES

 

3.1.        Representations and Warranties.

 

To induce each of the Lenders to execute this Agreement and perform its
respective obligations hereunder, Borrowers hereby represent and warrant to the
Lenders as follows:

 

(a)          Sumter Place Borrower has, or will upon the acquisition thereof, a
valid leasehold estate in the Sumter Place Project pursuant to the Sumter Place
Ground Lease, subject only to the Sumter Place Permitted Exceptions.

 

(b)         Sumter Grand Borrower has, or will upon the acquisition of the
Sumter Grand Borrower by Sentio Holdings, a valid leasehold estate in the Sumter
Grand Project pursuant to the Sumter Grand Ground Lease, subject only to the
Sumter Grand Permitted Exceptions.

 

(c)          No litigation or proceedings are pending, or to the best of
Borrowers’ knowledge threatened in writing, against any Borrower or Guarantor,
which could, if adversely determined, cause a Material Adverse Change with
respect to any Borrower, Guarantor or Project. To the best of Borrowers’
knowledge, there are no pending environmental proceedings, whether civil
(including actions by private parties), criminal, or administrative proceedings,
relating to any Project (collectively, “Environmental Proceedings”), and
Borrowers have no knowledge of any threatened (in writing) Environmental
Proceedings or any facts or circumstances which may give rise to any future
Environmental Proceedings.

 

(d)         Sumter Place Borrower and Sumter Place Operator is each a duly
organized and validly existing Delaware limited liability company and has full
power and authority to execute, deliver and perform all Loan Documents to which
such Borrower is a party, and such execution, delivery and performance have been
duly authorized by all requisite action on the part of such Person. Sumter Grand
Borrower is a duly organized and validly existing Florida limited liability
company and has full power and authority to execute, deliver and perform all
Loan Documents to which such Borrower is a party, and such execution, delivery
and performance have been duly authorized by all requisite action on the part of
such Person.

 

SECURED LOAN AGREEMENTPage 9

 

 

(e)          Sentio is a duly organized and validly existing Maryland
corporation and has full power and authority to execute, deliver and perform all
Loan Documents to which such person is a party, and such execution, delivery and
performance have been duly authorized by all requisite action on the part of
such person.

 

(f)          No consent, approval or authorization of or declaration,
registration or filing with any Governmental Authority or nongovernmental person
or entity, including any creditor, partner or member of any Borrower or
Guarantor, is required in connection with the execution, delivery and
performance of this Agreement or any of the Loan Documents other than the
recordation of the Mortgages, the Assignments of Rents and UCC-1 Financing
Statements, except for such consents, approvals or authorizations of or
declarations or filings with any Governmental Authority or non-governmental
person or entity where the failure to so obtain would not have an adverse effect
on any Borrower or Guarantor or which have been obtained as of any date on which
this representation is made or remade.

 

(g)          The execution, delivery and performance of this Agreement, the
execution and payment of the Notes and the granting of the Mortgages and other
security interests under the other Loan Documents have not constituted and will
not constitute, upon the giving of notice or lapse of time or both, a breach or
default under any other agreement to which any Borrower or Guarantor is a party
or may be bound or affected, or a violation of any law or court order which may
affect any Project, any part thereof, any interest therein, or the use thereof.

 

(h)          There is no default under this Agreement or the other Loan
Documents, nor any condition which, after notice or the passage of time or both,
would constitute a default or an Event of Default under said documents.

 

(i)           (i) No condemnation of any portion of any Project, (ii) no
condemnation or relocation of any roadways abutting any Project, and (iii) no
proceeding to deny access to any Project from any point or planned point of
access to such Project, has commenced or, to the best of Borrowers’ knowledge,
is contemplated by any Governmental Authority.

 

(j)           To the best of Borrowers’ knowledge, the current use of each
Project does not violate (i) any Laws (including subdivision, zoning, building,
environmental protection and wetland protection Laws), or (ii) any building
permits, restrictions of record, or agreements affecting such Project or any
part thereof. To the best knowledge of Borrowers, no Project violates (i) any
Laws (including subdivision, zoning, building, environmental protection and
wetland protection Laws), or (ii) any building permits, restrictions of record,
or agreements affecting such Project or any part thereof. To the best of
Borrowers’ knowledge, neither the zoning authorizations, approvals or variances
nor any other right to own or to use any Project is to any extent dependent upon
or related to any real estate other than the Land applicable to such Project.
Except as provided for herein, all consents, licenses and permits and all other
authorizations or approvals (collectively, “Governmental Approvals”) required
for the ownership and operation of each Project as an AL/MC or an independent
living facility, as the case may be, have been obtained and maintained in full
force and effect. Notwithstanding the foregoing, at Closing, Sumter Place
Operator will not possess the licenses required to operate the Sumter Place
Project as an AL/MC and adult day care facility. Accordingly, Sumter Place
Operator and Retirement One, LLC, a Florida limited liability company will enter
into a transition period sublease of the Sumter Place Ground Lease so that the
Project may continue to be operated on and after the date hereof pending the
transfer, issuance or re-issuance of all required licenses or permits.

 

(k)          To the best of Borrowers’ knowledge, each Project has adequate
water, gas and electrical supply, storm and sanitary sewerage facilities, other
required public utilities, fire and police protection, and means of access
between such Project and public highways; to the best of Borrowers’ knowledge,
none of the foregoing will be foreseeably delayed or impeded by virtue of any
requirements under any applicable Laws.

 

(l)           No brokerage fees or commissions are payable by or to any person
in connection with this Agreement or the Loan to be disbursed hereunder.

 

(m)         To the best of Borrowers’ knowledge, financial statements and other
information previously furnished by any Borrower or Guarantor to Lender in
connection with the Loan are true, complete and correct and fairly present the
financial conditions of the subjects thereof as of the respective dates thereof
and do not fail to state any material fact necessary to make such statements or
information not misleading, and no Material Adverse Change with respect to any
Borrower or Guarantor has occurred since the respective dates of such statements
and information. To the best of Borrowers’ knowledge, none of any Borrower, nor
Guarantor has any material liability, contingent or otherwise, not disclosed in
such financial statements.

 

SECURED LOAN AGREEMENTPage 10

 

 

(n)          As of the date hereof and except as disclosed in the Environmental
Report, (i) each Project is in a clean, safe and healthful condition, and,
except for materials used in the ordinary course of construction, maintenance
and operation of such Project, is free of all Hazardous Material and is in
compliance with all applicable Laws; (ii) none of the Borrowers nor, to the best
knowledge of Borrowers, any other person or entity, has ever caused or permitted
any Hazardous Material to be placed, held, located or disposed of on, under, at
or in a manner to affect any Project in violation of any applicable Laws, or any
part thereof, and no Project has ever been used (whether by any Borrower or, to
the best knowledge of Borrowers, by any other person or entity) for any
activities involving, directly or indirectly, the use, generation, treatment,
storage, transportation, or disposal of any Hazardous Material in violation of
any applicable Laws; (iii) no Project, nor any Borrower is subject to any
existing, pending, or, to the best of Borrowers’ knowledge, threatened
investigation or inquiry by any Governmental Authority, and no Project is
subject to any remedial obligations under any applicable Laws pertaining to
health or the environment; and (iv) to the best of Borrowers’ knowledge, there
are no underground tanks, vessels, or similar facilities for the storage,
containment or accumulation of Hazardous Materials of any sort on, under or
affecting any Project.

 

(o)          Each Project is taxed separately without regard to any other
property and for all purposes the Project may be mortgaged, conveyed and
otherwise dealt with as an independent parcel.

 

(p)          None of the Borrowers nor their respective agents have entered into
any Leases, subleases or other arrangements for occupancy of space within each
Project other than the Ground Leases, the Sumter Place Operating Sublease,
resident agreements and leases for space of less than 1,000 square feet.

 

(q)          Except as set forth on the applicable survey delivered to Agent for
each Project, no portion of the Improvements encroaches upon any property line,
building line, setback line, side yard line or any recorded or visible easement
(or other easement of which any Borrower is aware or has reason to believe may
exist) with respect to such Project.

 

(r)           The Loan is not being made for the purpose of purchasing or
carrying “margin stock” within the meaning of Regulation T, U or X issued by the
Board of Governors of the Federal Reserve System, and each Borrower agrees to
execute all instruments necessary to comply with all the requirements of
Regulation U of the Federal Reserve System.

 

(s)           No Borrower is a party in interest to any plan defined or
regulated under ERISA, and none of the assets of the Borrowers are “plan assets”
of any employee benefit plan covered by ERISA or Section 4975 of the Internal
Revenue Code.

 

(t)           No Borrower is a “foreign person” within the meaning of Section
1445 or 7701 of the Internal Revenue Code.

 

(u)          No Borrower uses any trade name other than its actual name set
forth herein. The principal place of business of Borrower is as stated in
Article 17.

 

(v)          Sumter Place Borrower’s place of organization is the State of
Delaware and Sumter Grand Borrower’s place of organization is the State of
Florida.

 

(w)          All statements set forth in the Recitals are true and correct.

 

(x)           No Borrower, nor any Guarantor is (or will be) a person with whom
any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 23, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, each Borrower hereby agrees to provide Agent with any
additional information that any Lender deems necessary from time to time in
order to ensure compliance with all applicable Laws concerning money laundering
and similar activities.

 

SECURED LOAN AGREEMENTPage 11

 

 

(y)          The Sumter Place Operating Sublease is in full force and effect. To
Borrower’s knowledge, there are no defaults (either monetarily or
non-monetarily) by Sumter Place Operator or Sumter Place Borrower under the
Sumter Place Operating Sublease.

 

(z)           Each of the Sumter Place Ground Lease and the Sumter Grand Ground
Lease is, or in the case of the Sumter Grand Ground Lease will be on the date
the Sumter Grand Loan Allocation is funded, in full force and effect.

 

(aa)         No Borrower has entered into this Agreement or any of the other
Loan Documents with the actual intent to hinder, delay, or defraud any creditor,
and each Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of each Borrower’s
assets exceeds and will, immediately following the execution and delivery of the
Loan Documents, be greater than such Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities or its debts as such debts
become absolute and mature. Each Borrower’s assets do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. No Borrower intends to, and does not believe that it will,
incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of each Borrower).

 

(bb)        After consultation with counsel concerning the federal anti-kickback
law (42 U.S.C.A. SEC. 1320a-7b(b)), neither any Borrower nor its agent have
offered or given any remuneration or thing of value to any person to encourage
referral to the Projects nor has any Borrower or its agent solicited or received
any remuneration or thing of value in exchange for any Borrower’s agreement to
make referrals or to purchase goods or services for the Projects.

 

(cc)         Except for indirect ownership interests in any Borrower as a result
of ownership of publicly traded shares of stock in Sentio, no physician or other
healthcare practitioner has an ownership interest in any Borrower, any Project
or, to the best of Borrowers’ knowledge, the Sumter Place Operator.

 

(dd)        No Borrower nor the Sumter Place Operator has granted to any third
party the right to reduce the number of licensed beds in any Project or to apply
for approval to transfer the right to any or all of the licensed beds to any
other location.

 

(ee)         No Borrower nor any Guarantor or Project is currently the subject
of any proceeding by any governmental agency, and no notice of any violation has
been received by any Borrower or Guarantor from any federal, state or local
government or quasi-governmental body or agency or any administrative or
investigative body that would, directly or indirectly, or with the passage of
time:

 

(i)            have a material adverse impact on a Borrower’s or the Sumter
Place Operator’s ability to accept and/or retain residents or result in the
imposition of a fine, a sanction, a lower rate certification or a lower
reimbursement rate for services rendered to eligible residents;

 

(ii)           modify, limit or annul or result in the transfer, suspension,
revocation or imposition of probationary use of any of the permits; or

 

(iii)          affect a Borrower’s continued participation in Third-Party
Payors’ Programs, or any successor programs thereto, at current rate
certifications.

 

SECURED LOAN AGREEMENTPage 12

 

 

3.2.        Survival of Representations and Warranties.

 

Each Borrower agrees that all of the representations and warranties set forth in
Section 3.1 and elsewhere in this Agreement are true as of the date hereof, will
be true at the Loan Opening and, except for matters which have been disclosed by
Borrowers and approved by Agent in writing, at all times thereafter. Each
request for a disbursement under the Loan Documents from the Sumter Grand
Project Holdback or the Debt Service Reserve shall constitute a reaffirmation of
such representations and warranties, as deemed modified in accordance with the
disclosures made and approved as aforesaid, as of the date of such request. It
shall be a condition precedent to the Loan Opening and each subsequent
disbursement that each of said representations and warranties is true and
correct as of the date of such requested disbursement. Each disbursement from
the Sumter Grand Project Holdback and the Debt Service Reserve shall be deemed
to be a reaffirmation by Borrowers that each of the representations and
warranties is true and correct as of the date of such disbursement. In addition,
at Lender’s request, Borrowers shall reaffirm such representations and
warranties in writing prior to each disbursement hereunder.

 

ARTICLE 4
LOAN AND LOAN DOCUMENTS

 

4.1.        Agreement to Borrow and Lend; Lenders’ Obligation to Disburse.

 

Subject to the terms, provisions and conditions of this Agreement and the other
Loan Documents, Borrowers agree to borrow from the Lenders and each Lender
agrees to lend to Borrowers the Loan, for the purposes and subject to all of the
terms, provisions and conditions contained in this Agreement. If more than one
Lender is a party hereto, the obligations of each such Lender with respect to
the amount it has agreed to loan to Borrowers shall be several (and not joint
and several) and shall be limited to its proportionate share of the Loan and of
each advance.

 

(a)          The maximum aggregate amount of the Loan shall not exceed the
lesser of (i) Fifty-Three Million One Hundred Fifty-Four Thousand Six Hundred
and No/100 Dollars ($53,154,600.00), (ii) sixty percent (60%) of the “as-is”
fair market value for the Projects as determined in an Appraisal, (iii) sixty
percent (60%) of the total actual cost (including closing costs and reserves) of
the Projects as shown in the applicable closing statements, and (iv) such amount
as will result in a Debt Service Coverage of at least (A) 1.40 to 1.00
calculated based upon the “as-stabilized” NOI for Sumter Place Project as shown
in an Appraisal, and (B) 1.35 to 1.00 calculated based upon the “as-stabilized”
NOI for Sumter Grand Project as shown in an Appraisal. The Loan will be funded
in one or more advances commencing on the Loan Opening Date. The Loan is
non-revolving, and amounts repaid hereunder shall not be available for further
borrowing hereunder.

 

(b)          The Lenders agree, upon Borrowers’ compliance with and satisfaction
of all conditions precedent to the Loan Opening and provided no Material Adverse
Change has occurred with respect to any Borrower, Guarantor or Project and no
default or Event of Default has occurred and is continuing hereunder, to open
the Loan, subject to the other provisions of this Agreement, and fund a first
advance of $28,860,000.00 (the “Initial Funding”) of the Loan in connection with
the Sumter Place Project. The Sumter Grand Project Holdback and the Debt Service
Reserve shall be available to Borrowers for (i) the closing of the acquisition
of the equity in the Summer Grand Borrower by Sentio Holdings subject to the
conditions set forth in (c) below, and (ii) the purposes set forth in Section
10.1(dd).

 

(c)          After the Loan Opening Date, Borrowers shall be entitled to
additional advances of the under the Loan upon receipt of written request for
disbursement and satisfaction of the conditions thereto as set forth herein and,
with respect to the Debt Service Reserve, in Section 10.1(dd). Within seven (7)
Business Days after the written request by Borrowers for the disbursement by
Lenders of any portion of the Sumter Grand Project Holdback, the Lenders shall
fund the Sumter Grand Project Holdback to Borrowers, provided that (i) no
Material Adverse Change has occurred with respect to any Borrower, Guarantor or
Project, (ii) no Event of Default and no material default exists hereunder or
under any other Loan Document, (iii) all representations and warranties of
Borrowers hereunder shall be deemed remade as of the requested date of funding,
and (vi) Agent has received evidence satisfactory to Agent that all conditions
set forth in Section 8.1 and 8.3 are fully satisfied as of the applicable
disbursement date.

 

SECURED LOAN AGREEMENTPage 13

 

 

(d)          Borrowers and Sumter Place Operator shall open deposit accounts for
each Project with Agent (such account of Sumter Place Borrower shall be the
“Project Rent Account” and of Sumter Place Operator and Sumter Grand Borrower
shall each be a “Project Operating Account”). Thereafter, all rent received by
Sumter Place Borrower under the Sumter Place Operating Sublease shall be
deposited in the Project Rent Account and all cash flow from each Project
received by Sumter Grand Borrower and Sumter Place Operator shall be deposited
in the applicable Project Operating Account. During the existence of an Event of
Default, all such rent and cash flow shall be available for payment of debt
service on the Loan, and Agent, for the pro rata benefit of the Lenders, is
authorized to pay principal or interest due upon the Notes during the existence
of an Event of Default as well as real estate taxes if the same are not paid by
the applicable Borrower or Sumter Place Operator prior to delinquency by
debiting funds on deposit in the Project Rent Account and the Project Operating
Accounts. Unless an Event of Default shall exist, Borrowers and Sumter Place
Operator shall have access to and may use any or all the funds then held in the
Project Rent Account or the Project Operating Accounts, respectively, for any
lawful purpose which shall include, without limitation, payment of the operating
expenses for the Projects, dividends, distributions or any other costs or
expenses of Borrowers or Guarantors as permitted under the provisions of this
Agreement, including, without limitation, Section 10.1(w).

 

4.2.        Loan Documents.

 

Each Borrower agrees that it will, on or before the Loan Opening Date, execute
and deliver or cause to be executed and delivered to Agent the following
documents in form and substance acceptable to Agent:

 

(a)          One or more promissory notes (the “Notes”), in the maximum amount
of the Loan, executed by Borrowers and payable to the order of each Lender in
the amount of such Lender’s Commitment.

 

(b)          A Leasehold Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing (the “Sumter Place Mortgage”), executed by Sumter Place Borrower
in favor of Agent for the benefit of the Lenders securing this Agreement, the
Notes, and all obligations of Borrowers in connection with the Loan, granting a
leasehold mortgage on Sumter Place Borrower’s leasehold estate in the Sumter
Place Project, subject only to the Sumter Place Permitted Exceptions.

 

(c)           A Guaranty Agreement ( the “Sentio Guaranty”) executed by Sentio
and pursuant to which Sentio guarantees the “Guaranteed Indebtedness” as such
term is therein defined.

 

(d)          A Payment Guaranty from Sumter Place Operator (collectively the
“Operator Guaranty”) pursuant to which Sumter Place Operator guarantees, on a
joint and several basis, the “Guaranteed Indebtedness” as such term is therein
defined.

 

(e)           One environmental indemnity for each Project (collectively, the
“Indemnity”) from the applicable Borrower and Guarantors indemnifying Agent and
the Lenders with regard to all matters related to Hazardous Materials and other
environmental matters for each such Project.

 

(f)           The Assignments of Rents for the Sumter Place Project.

 

(g)          A security agreement executed by the Sumter Place Operator pursuant
to which the Sumter Place Operator pledges all of its interests in the Sumter
Place Project as collateral security for the obligations of Borrowers under the
Loan Documents.

 

(h)          That certain Assignment of Notes, Mortgage, Security Agreement and
Financing Statement and Assignment of Leases and Rents (the “Assignment of Notes
and Mortgage”), executed by Community & Southern Bank in favor of Agent
assigning to Agent, among other things, the Original Notes and the Original
Mortgage.

 

(i)           Such UCC financing statements as Agent’s counsel determines are
advisable or necessary to perfect or notify third parties of the security
interests intended to be created by the Loan Documents.

 

(j)           Such other documents, instruments or certificates as Agent and its
counsel may reasonably require, including such documents as Agent in its sole
discretion deems necessary or appropriate to effectuate the terms and conditions
of this Agreement and the Loan Documents, and to comply with the laws of the
State.

 

SECURED LOAN AGREEMENTPage 14

 

 

4.3.        Term of the Loan.

 

(a)          Unless the Loan is otherwise earlier accelerated as permitted
herein or under any other Loan Document, all principal, interest and other sums
due under the Loan Documents shall be due and payable in full on the Original
Maturity Date, subject to the Extension Option. The terms and provisions of this
Section 4.3 (and any extension of the Original Maturity Date pursuant hereto)
shall not constitute a waiver of the requirement that any modification of the
Note or any of the Loan Documents shall require the express written approval of
Agent, no such approval (either expressed or implied) having been given as of
the date hereof (other than as expressly set forth herein). The Extension Option
shall automatically expire and terminate, and shall thereafter be null and void,
if Borrowers do not duly elect such Extension Option expressly in accordance
therewith.

 

(b)          Borrowers shall have the right to extend the Original Maturity Date
through the Extended Maturity Date (“Extension Option”) provided that Borrowers
satisfy the following conditions precedent:

 

(i)            The delivery by Borrowers to Agent not less than thirty (30) days
prior to the Original Maturity Date (but not more than ninety (90) days prior to
such Original Maturity Date) of written notice of Borrower’s election to
exercise the extension of the Original Maturity Date (which notice shall also
represent and warrant that as of the date thereof there shall exist no uncured
Event of Default or any event which, with the passage of time or the giving of
notice, would constitute an Event of Default;

 

(ii)          As of the Original Maturity Date, there shall exist no uncured
Event of Default or any event which, with the passage of time or the giving of
notice, would constitute an Event of Default;

 

(iii)          Borrowers shall, on the Original Maturity Date, pay to Agent, for
the benefit of the Lenders, of an extension fee in an amount equal to the
product of twenty-five basis points (0.25%) times the Loan Amount;

 

(iv)         Borrowers shall have delivered to Agent evidence satisfactory to
Agent that (A) that the fair market value for the Projects on an “as is” basis
as shown in a current Appraisal is not less than an amount such that the Loan
Amount as of the Original Maturity Date is equal to or less than sixty percent
(60%) of such value, and (B) each Project has achieved a Debt Service Coverage
of at least (1) 1.40 to 1.00 calculated based upon the “as-stabilized” NOI for
Sumter Place Project for the most recently ended quarter, and (2) 1.35 to 1.00
calculated based upon the “as-stabilized” NOI for Sumter Grand Project for the
most recently ended quarter; and

 

(v)          Borrowers shall pay all reasonable expenses not to exceed
$5,000.00, including (without limitation) reasonable attorneys’ fees and legal
expenses, incurred by Agent in connection with determining whether the
conditions set forth in this Agreement are fully satisfied and the resulting
granting of or refusal to grant the Extension Option by the Lenders (and in
connection with the preparation and execution of any documentation therefor).

 

4.4.        Prepayments.

 

Borrowers shall have the right to make prepayments of the Loan, in whole or in
part, without prepayment penalty other than any Breakage Costs so long as each
such prepayment is made (i) upon not less than seven (7) days’ prior written
notice to Agent, and (ii) in minimum increments of $500,000.00. No prepayment of
all or part of the Loan shall be permitted unless same is made together with the
payment of all interest accrued on the Loan through the date of prepayment and
an amount equal to all Breakage Costs and attorneys’ fees and disbursements
incurred by each Lender as a result of the prepayment.

 

SECURED LOAN AGREEMENTPage 15

 

 

4.5.        Required Principal Payments.

 

In addition to and not in lieu of each monthly interest payment required under
Section 5.1(a), if Borrowers exercise the Extension Option in accordance
herewith, principal under the Notes shall be due and payable in monthly
installments, commencing on January 10, 2018, and continuing on the tenth (10th)
day of each successive month thereafter until the Extended Maturity Date. Each
such installment shall be in an amount sufficient to fully amortize the Loan on
a thirty (30) year amortization schedule at per annum interest rate of six and
one-half percent (6.5%). Notwithstanding anything to the contrary, the aggregate
outstanding balance of the Loan plus all accrued but unpaid interest shall be
due and payable in full on the Final Maturity Date.

 

4.6.        Late Charge.

 

Any and all amounts due hereunder or under the other Loan Documents which remain
unpaid more than ten (10) days after the date said amount was due and payable
shall incur a fee (the “Late Charge”) of four percent (4%) of said amount, which
payment shall be in addition to all of Lenders’ other rights and remedies under
the Loan Documents, provided that no Late Charge shall apply to the final
payment of principal on the Final Maturity Date.

 

ARTICLE 5
INTEREST

 

5.1.        Interest Rate.

 

(a)          The Loan will bear interest at the Applicable Rate, unless the
Default Rate is applicable. Except as expressly provided herein, the Adjusted
LIBOR Rate shall be the “Applicable Rate”. Borrowers shall pay interest in
arrears on the tenth (10th) day of every calendar month in the amount of all
interest accrued and unpaid. All payments (whether of principal or of interest)
shall be deemed credited to Borrowers’ account only if received by 12:00 noon
Brooklyn, Ohio, time on a Business Day; otherwise, such payment shall be deemed
received on the next Business Day.

 

(b)          If Agent determines in its reasonable discretion (i) that Dollar
deposits in an amount approximately equal to the Loan for the designated LIBOR
Rate Interest Period are not generally available at such time in the London
interbank market for deposits in Dollars, (ii) that the rate at which such
deposits are being offered will not adequately and fairly reflect the cost to
Lenders of maintaining a LIBOR Rate on such portion of the Loan or of funding
the same for such LIBOR Rate Interest Period due to circumstances affecting the
London interbank market generally, (iii) that reasonable means do not exist for
ascertaining a LIBOR Rate, or (iv) that an Adjusted LIBOR Rate would be in
excess of the maximum interest rate which Borrowers may by law pay, then, in any
such event, Agent shall so notify Borrowers and all portions of the Loan bearing
interest at an Adjusted LIBOR Rate that are so affected shall, as of the date of
such notification with respect to an event described in clause (ii) or (iv)
above, or as of the expiration of the applicable LIBOR Rate Interest Period with
respect to an event described in clause (i) or (iii) above, bear interest at the
Adjusted Base Rate (or such lower rate as required by applicable law) until such
time as the situations described above are no longer in effect or can be
avoided, at which time the Loan shall again accrue interest at the Adjusted
LIBOR Rate. At no time may there be more than three (3) LIBOR Rate Interest
Periods in effect with respect to the Loan.

 

(c)          Interest at the Applicable Rate (or Default Rate) shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment.

 

(d)          Borrowers shall pay all Breakage Costs incurred from time to time
by Lenders upon demand.

 

(e)          If the introduction of or any change in any Law, regulation or
treaty, or in the interpretation thereof by any Governmental Authority charged
with the administration or interpretation thereof, shall make it unlawful for
Lender to maintain the Applicable Rate at an Adjusted LIBOR Rate with respect to
the Loan or any portion thereof, or to fund the Loan or any portion thereof in
Dollars in the London interbank market, or to give effect to its obligations
regarding the accrual of interest on the Loan at the Adjusted LIBOR Rate as
contemplated by the Loan Documents, then (1) Agent shall notify Borrowers that
Lenders are no longer able to maintain the Applicable Rate at an Adjusted LIBOR
Rate, (2) the Applicable Rate for any portion of the Loan for which the
Applicable Rate is then an Adjusted LIBOR Rate shall automatically be converted
to the Adjusted Base Rate, and (3) Borrowers shall pay to Agent the amount of
Breakage Costs (if any) incurred in connection with such conversion. Thereafter,
the Loan shall accrue interest at the Adjusted Base Rate until such time as the
situation described herein is no longer in effect or can be avoided, at which
time the Loan shall again accrue interest at the Adjusted LIBOR Rate.

 

SECURED LOAN AGREEMENTPage 16

 

 

(f)          The Loan shall bear interest at the Default Rate upon the election
of the Lenders at any time at which an Event of Default shall exist.

 

ARTICLE 6
COSTS OF MAINTAINING LOAN

 

6.1.        Increased Costs and Capital Adequacy.

 

(a)          Borrowers recognize that the cost to the Lenders of maintaining the
Loan or any portion thereof may fluctuate and, Borrowers agree to pay Agent for
the pro rata benefit of the Lenders additional amounts to compensate the Lenders
for any increase in its actual costs incurred in maintaining the Loan or any
portion thereof outstanding or for the reduction of any amounts received or
receivable from Borrowers as a result of:

 

(i)           any change after the date hereof in any applicable Law, regulation
or treaty, or in the interpretation or administration thereof, or by any
domestic or foreign court, (A) changing the basis of taxation of payments under
this Agreement to Agent (other than taxes imposed on all or any portion of the
overall net income or receipts of any Lender), or (B) imposing, modifying or
applying any reserve, special deposit or similar requirement against assets of,
deposits with or for the account of, credit extended by, or any other
acquisition of funds for loans by Lenders (which includes the Loan or any
applicable portion thereof), or (C) imposing on any Lender, or the London
interbank market generally, any other condition affecting the Loan, provided
that the result of the foregoing is to increase the cost to such Lender of
maintaining the Loan or any portion thereof or to reduce the amount of any sum
received or receivable from Borrower by Lenders under the Loan Documents; or

 

(ii)          the maintenance by any Lender of reserves in accordance with
reserve requirements promulgated by the Board of Governors of the Federal
Reserve System of the United States with respect to “Eurocurrency Liabilities”
of a similar term to that of the applicable portion of the Loan (without
duplication for reserves already accounted for in the calculation of a LIBOR
Rate pursuant to the terms hereof).

 

(b)          If the application of any Law, rule, regulation or guideline
adopted or arising out of the July, 1988 report of the Basel Committee on
Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards”, or the adoption after
the date hereof of any other Law, rule, regulation or guideline regarding
capital adequacy, or any change after the date hereof in any of the foregoing,
or in the interpretation or administration thereof by any domestic or foreign
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Lender, with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has the effect
of reducing the rate of return on Lender’s capital to a level below that which
Lender would have achieved but for such application, adoption, change or
compliance (taking into consideration the policies of Lender with respect to
capital adequacy), then, from time to time Borrowers shall pay to Lender such
additional amounts as will compensate Lender for such reduction with respect to
any portion of the Loan outstanding.

 

(c)          Any amount payable by Borrowers under subsection (a) or subsection
(b) of this Section 6.1 shall be paid within ten (10) days of receipt by
Borrowers of a certificate signed by an authorized officer of Agent setting
forth the amount due and the basis for the determination of such amount, which
statement shall be conclusive and binding upon Borrowers, absent manifest error.
Failure on the part of Agent to demand payment from Borrowers for any such
amount attributable to any particular period shall not constitute a waiver of
each Lender’s right to demand payment of such amount for any subsequent or prior
period. Agent shall use reasonable efforts to deliver to Borrowers prompt notice
of any event described in subsection (a) or (b) above, of the amount of the
reserve and capital adequacy payments resulting therefrom and the reasons
therefor and of the basis of calculation of such amount; provided, however, that
any failure by Agent to so notify Borrowers shall not affect Borrowers’
obligation to pay the reserve and capital adequacy payment resulting therefrom.

 

SECURED LOAN AGREEMENTPage 17

 

 

6.2.        Borrower Withholding.

 

If by reason of a change in any applicable Laws occurring after the date hereof,
any Borrower is required by Law to make any deduction or withholding in respect
of any taxes (other than taxes imposed on or measured by the net income of any
Lender or any franchise tax imposed on any Lender), duties or other charges from
any payment due under the Notes, the sums due from such Borrower in respect of
such payment shall be increased to the extent necessary to ensure that, after
the making of such deduction or withholding, Lender receives and retains a net
sum equal to the sum which it would have received had no such deduction or
withholding been required to be made.

 

ARTICLE 7
LOAN EXPENSE AND ADVANCES

 

7.1.        Loan and Administration Expenses.

 

Each Borrower unconditionally agrees to pay all reasonable expenses of the Loan,
including all amounts payable pursuant to Sections 7.2 and 7.3 and any and all
other fees owing to Agent or any Lender pursuant to the Loan Documents, and also
including, without limiting the generality of the foregoing, all recording,
filing and registration fees and charges, mortgage or documentary taxes, all
insurance premiums, title insurance premiums and other charges of each Title
Insurer, printing and photocopying expenses, survey fees and charges, cost of
certified copies of instruments, cost of premiums on surety company bonds and
the Title Policies, at the promulgated rates, if applicable, charges of a Title
Insurer or other escrowee for administering disbursements, all fees and costs of
Agent’s Environmental Report, all appraisal fees, insurance consultant’s fees,
travel related expenses and all costs and expenses incurred by Agent in
connection with the determination of whether or not Borrowers have performed the
obligations undertaken by Borrowers hereunder or have satisfied any conditions
precedent to the obligations of each Lender hereunder and, if any default or
Event of Default occurs hereunder or under any of the Loan Documents or if the
Loan or the Notes or any portion thereof is not paid in full when and as due,
all costs and expenses of Lenders (including, without limitation, court costs
and counsel’s fees and disbursements) incurred in attempting to enforce payment
of the Loan and expenses of Agent and each Lender incurred (including court
costs and counsel’s fees and disbursements) in attempting to realize, while a
default or Event of Default exists, on any security or incurred in connection
with the sale or disposition (or preparation for sale or disposition) of any
security for the Loan. Each Borrower agrees to pay all brokerage, finder or
similar fees or commissions payable in connection with the transactions
contemplated hereby and shall indemnify and hold Agent and the Lenders harmless
against all claims, liabilities, costs and expenses (including reasonable
attorneys’ fees and expenses) arising in relation to any claim by broker, finder
or similar person.

 

7.2.        Lender’s Attorneys’ Fees and Disbursements.

 

Borrowers agree to pay the reasonable attorneys’ fees of the Lenders and
disbursements incurred in connection with the Loan, including (i) the
preparation of this Agreement, any intercreditor agreements and the other Loan
Documents and the preparation of the closing binders, (ii) the disbursement,
syndication, amendment and administration of the Loan and (iii) the enforcement
of the terms of this Agreement and the other Loan Documents.

 

7.3.        Time of Payment of Fees and Expenses.

 

Borrowers shall pay all expenses and fees incurred as of the Loan Opening on the
Loan Opening Date (unless sooner required herein). At the time of the Opening of
the Loan, Agent may pay from the proceeds of the initial disbursement of the
Loan all Loan expenses. Agent is hereby authorized, without any specific request
or direction by Borrowers, to make disbursements from time to time in payment of
or to reimburse Agent for all reasonable Loan expenses and fees.

 

7.4.        Expenses and Advances Secured by Loan Documents.

 

Any and all advances or payments made by any Lender under this Article 7 from
time to time, and any amounts expended by Agent pursuant to this Agreement,
shall, as and when advanced or incurred, constitute additional indebtedness
evidenced by the Notes and secured by the Mortgage and the other Loan Documents.

 

SECURED LOAN AGREEMENTPage 18

 

 

7.5.        Right of Lender to Make Advances to Cure Borrowers’ Defaults.

 

In the event that any Borrower fails to perform any of such Borrower’s
covenants, agreements or obligations contained in this Agreement or any of the
other Loan Documents (after the expiration of applicable grace periods, except
in the event of an emergency or other exigent circumstances), Agent may (but
shall not be required to) perform any of such covenants, agreements and
obligations, and any amounts expended by Agent in so doing and shall constitute
additional indebtedness evidenced by the Notes and secured by the Mortgages and
the other Loan Documents and shall bear interest at the Default Rate.

 

ARTICLE 8
REQUIREMENTS PRECEDENT
TO THE OPENING OF THE LOAN AND ANY SUBSEQUENT DISBURSEMENT

 

8.1.        Conditions Precedent to Closing and Opening of the Loan.

 

Borrowers agree that the obligation of the Lenders’ to open the Loan is
conditioned upon Borrowers’ performance and satisfaction of the following
conditions precedent in form and substance satisfactory to Agent in its
reasonable discretion:

 

(a)          Borrowers shall have furnished to Agent ALTA Mortgagee Title
Insurance Policies, issued by the Title Insurer in the maximum amount of the
Loan Allocation for each Project, insuring the lien of each applicable Mortgage
as a valid first, prior and paramount lien upon the applicable Project and all
appurtenant easements, and subject to no exceptions other than the applicable
Permitted Exceptions (collectively, the “Title Policies”). The Title Policies
shall satisfy the requirements of Exhibit C attached hereto and made a part
hereof;

 

(b)          Borrowers shall have furnished an ALTA plat of survey of each
applicable Project prepared and certified by a surveyor licensed in the state in
which the respective Land is located and otherwise satisfactory to Agent, in
triplicate, showing, through the use of course bearings and distances, (i) all
foundations of the Improvements in place; (ii) the dimensions and locations of
all easements and roads or rights of way and setback lines, if any, affecting
each Project, or required by subsection (i) of this Section and that the same
are unobstructed; (iii) the dimensions, boundaries and square footage of the
applicable Improvements, if any; (iv) that all foundations and other structures
are within the lot lines and in compliance with any restrictions of record or
ordinances relating to the location thereof; (v) the dimensions of all buildings
and improvements, if any, and distance of such buildings and improvements from
the lot lines; (vi) no encroachments by any improvements located on adjoining
property, except as approved by Agent; (vii) whether or not the applicable
Project is located within a flood plain or flood hazard area; (viii) the
location of adjoining streets and utilities and the distance and name of the
nearest intersecting streets; (ix) the dimensions and locations of all exterior
parking areas, if any; and (x) such additional information which may be required
by Agent. Each such survey shall be dated no earlier than ninety (90) days prior
to the Loan Opening, shall be made (and certified to have been made) as set
forth in Exhibit D attached hereto and made a part hereof. Such survey shall
include the legal description of the applicable Land;

 

(c)          Borrowers shall have furnished to Agent prior to the Loan Opening
Date satisfactory evidence that insurance coverages are in effect with respect
to each applicable Project and Sumter Place Operator and Borrowers, in
accordance with the Insurance Requirements attached hereto as Exhibit E, for
which the premiums have been fully prepaid with endorsements satisfactory to
Agent;

 

(d)          Borrowers shall have furnished evidence that no litigation or
proceedings shall be pending or, to the best of Borrowers’ knowledge, threatened
in writing which could or might cause a Material Adverse Change with respect to
any Borrower, Guarantor, or Project;

 

(e)          Borrowers shall have furnished to Agent an opinion from counsel for
Borrowers and Guarantors covering due authorization, execution and delivery and
enforceability of the Loan Documents and also containing such other legal
opinions as Agent shall require;

 

(f)          Agent shall have obtained one or more Appraisals, which Appraisals
must be satisfactory to Agent in all respects;

 

SECURED LOAN AGREEMENTPage 19

 

 

(g)          Borrowers shall have furnished to Agent a property condition report
for each Project;

 

(h)          Borrowers shall have furnished to Agent current bankruptcy, federal
tax lien and judgment searches and searches of all Uniform Commercial Code
financing statements filed in each place UCC Financing Statements are to be
filed hereunder, demonstrating the absence of adverse claims;

 

(i)           Borrowers shall have furnished to Agent current annual financial
statement of Sentio, and such other persons or entities connected with the Loan
as Agent may request, each in form and substance and certified by Borrowers or
Sentio, as applicable, as acceptable to Agent. Sentio shall provide such other
additional financial information Agent reasonably requires;

 

(j)           Borrowers shall have furnished to Agent legible copies of all
title exception documents cited in the Title Policy and all other legal
documents affecting each applicable Project or the use thereof;

 

(k)          Agent has received evidence that no portion of the Projects is
located in an area designated by the Secretary of Housing and Urban Development
as a special flood hazard area, or flood hazard insurance acceptable to Agent in
its sole discretion;

 

(l)           If any Title Policy does not include a zoning endorsement,
Borrowers shall have furnished to Agent a zoning report for each applicable
Project in form satisfactory to Agent;

 

(m)          Borrowers shall have furnished to Agent proof satisfactory to Agent
of authority, formation, organization and good standing in the state of its
incorporation or formation and, if applicable, qualification as a foreign entity
in good standing in the state of its incorporation or formation, of all
corporate, partnership, trust and limited liability company entities (including
each Borrower and Guarantor) executing any Loan Documents, whether in their own
name or on behalf of another entity. Borrower shall also provide certified
resolutions in form and content satisfactory to Agent, authorizing execution,
delivery and performance of the Loan Documents, and such other documentation as
Agent may reasonably require to evidence the authority of the persons executing
the Loan Documents;

 

(n)          Borrowers shall have furnished an environmental report
(“Environmental Report”) for each applicable Project prepared at Borrowers’
expense by a qualified environmental consultant approved by Agent. The
environmental survey shall, at a minimum, (a) demonstrate the absence of any
existing or potential Hazardous Material contamination or violations of
environmental Laws at each Project, except as acceptable to Agent in its sole
and absolute discretion, (b) include the results of all sampling or monitoring
to confirm the extent of existing or potential Hazardous Material contamination
at any Project, including the results of leak detection tests for each
underground storage tank located at such Project, if any, (c) describe response
actions appropriate to remedy any existing or potential Hazardous Material
contamination, and report the estimated cost of any such appropriate response,
(d) confirm that any prior removal of Hazardous Material or underground storage
tanks from any Project was completed in accordance with applicable Laws, and (e)
confirm whether or not the Land is located in a wetlands district;

 

(o)          Borrowers shall have delivered to Agent a copy of the executed
Sumter Place Operating Sublease;

 

(p)          There shall be no uncured Default or Event of Default by any
Borrower hereunder;

 

(q)          Borrowers shall have delivered to Agent copies of the current
licenses for each applicable Project;

 

(r)           Borrowers shall have delivered to Agent a pro forma covenant
compliance certificate in the form attached hereto as Exhibit G;

 

(s)           Borrowers shall have delivered to Agent fully executed and
complete copies of the Sumter Place Ground Lease and the Sumter Grand Ground
Lease;

 

SECURED LOAN AGREEMENTPage 20

 

 

(t)           Borrowers shall have delivered to Agent fully executed ground
lessor estoppels and consents for each Project; and

 

(u)          Borrowers shall have furnished to Agent such other materials,
documents, papers or requirements regarding any Project, Borrowers and Guarantor
as Agent shall reasonably request.

 

The conditions contained in this Section 8.1 are for the sole benefit of the
Lenders, and Agent, on behalf of the Lenders, may, in its sole discretion, waive
Borrowers’ compliance with any one (1) or more conditions; provided, that, in no
event shall the waiver of one (1) condition by Agent constitute the waiver of
any other condition listed above.

 

8.2.        Monthly Payouts.

 

After the Opening of the Loan, further disbursements of the Loan shall be made
from time to time, but no more frequently than once in each calendar month at
Lender’s sole discretion (other than with respect to the acquisition of the
Sumter Grand Project in which case the Borrowers may obtain two disbursements
during the applicable month) and subject to Section 4.1(c); provided, however,
that the obligation of the Lenders to fund any disbursements for the Sumter
Grand Project shall terminate on February 28, 2015. Thereafter, only amounts
under the Debt Service Reserve shall be available to Borrowers in accordance
with the other provisions of this Agreement.

 

8.3.        Documents to be Furnished for Each Disbursement.

 

As a condition precedent to each disbursement of a portion of the Sumter Grand
Holdback, Borrowers shall furnish or cause to be furnished to Agent the
following documents covering each disbursement, in form and substance
satisfactory to Lender:

 

(a)          A completed Borrower’s Certificate executed by an Authorized
Representative in the form of Exhibit I attached hereto or such other form as
may be approved by Agent;

 

(b)          A completed pro forma covenant compliance certificate in the form
attached hereto as Exhibit G;

 

(c)          The Sumter Grand Mortgage;

 

(d)          The applicable Assignment of Rents for Sumter Grand Project;

 

(e)           A joinder in form acceptable to Agent pursuant to which Sumter
Grand Borrower assumes all obligations of a borrower under the Loan Documents
and joins therein as a “Borrower” for all purposes.

 

(f)           An assignment and subordination of the management agreement for
the applicable Project in form and substance satisfactory to Agent in all
respects;

 

(g)          The items covered in subparagraphs a, b, c, e, f, g, j, k, l, n, o
and q of Section 8.1 for the Grand Project; and

 

(h)          Such other instruments, documents and information the Title Insurer
may reasonably request.

 

Disbursements shall be made approximately seven (7) Business Days after receipt
of all information required by Lender to approve the requested disbursements.

 

SECURED LOAN AGREEMENTPage 21

 

 

ARTICLE 9
RESERVED

 

ARTICLE 10
BORROWERS’ AGREEMENTS

 

10.1.      Borrowers further covenant and agree as follows:

 

(a)          Opening of Loan on the Loan Opening Date. All conditions precedent
to the Opening of the Loan shall be complied with on or prior to the Loan
Opening Date. If such conditions are not complied with as of the Loan Opening
Date, Agent may at its sole option terminate the obligation of the Lenders to
fund the Loan by written notice to Borrowers.

 

(b)          Inspection by Agent. Subject to the provisions of the Ground
Leases, Borrowers will cooperate with Agent in arranging for inspections by
representatives of Agent from time to time provided, that unless an Event of
Default exists, upon twenty-four (24) hours prior notice to Borrowers. Such
inspection shall include an examination of (i) the Improvements, and (ii) all
books, contracts and records with respect to the Improvements.

 

(c)          Mechanics’ Liens and Contest Thereof. Borrowers will not suffer or
permit any mechanics’ lien claims to be filed or otherwise asserted against any
Project, and will promptly discharge the same in case of the filing of any
claims for lien or proceedings for the enforcement thereof, provided, however,
that Borrowers shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claim upon furnishing to the Title
Insurer such security or indemnity as it may require to induce said Title
Insurer to issue an endorsement to the Title Policy insuring against all such
claims or liens; and provided further, that the aggregate amount of liens so
insured against at any time shall not exceed $25,000.00 for any one Project or
$150,000.00 in the aggregate without Agent’s prior written consent.

 

(d)          Settlement of Mechanics’ Lien Claims. If Borrowers shall fail
promptly either (i) to discharge any such lien, or (ii) to contest claims
asserted and give security or indemnity in the manner provided in subsection (c)
of this Section, or having commenced to contest the same, and having given such
security or indemnity, shall fail to prosecute such contest with diligence, or
to maintain such indemnity or security so required by the Title Insurer for its
full amount, or upon adverse conclusion of any such contest, to cause any
judgment or decree to be satisfied and lien to be released, then and in any such
event Agent may, at its election (but shall not be required to), procure the
release and discharge of any such claim and any judgment or decree thereon and,
further, may in its sole discretion effect any settlement or compromise of the
same, or may furnish such security or indemnity to the Title Insurer, and any
amounts so expended by Agent or any Lender, including premiums paid or security
furnished in connection with the issuance of any surety company bonds, shall be
deemed to constitute disbursement of the proceeds of the Loan hereunder. In
settling, compromising or discharging any claims for lien, Agent shall not be
required to inquire into the validity or amount of any such claim.

 

(e)          Renewal of Insurance. Borrowers shall maintain, or cause, with
respect to Sumter Place Project, Sumter Place Operator to maintain, insurance
policies to be maintained in compliance with Exhibit E at all times. Borrowers
shall timely pay, or cause the Operators to pay, all premiums on all insurance
policies required hereunder, and as and when additional insurance is required by
Agent, from time to time, and as and when any policies of insurance may expire,
furnish to Agent, premiums prepaid, additional and renewal insurance policies
with companies, coverage and in amounts satisfactory to Agent in accordance with
Section 8.1(c).

 

(f)           Payment of Taxes. Borrowers shall pay, or cause to be paid, all
real estate taxes and assessments and charges of every kind upon the Projects
before the same become delinquent, provided, however, that Borrowers shall have
the right to pay such tax under protest or to otherwise contest any such tax or
assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of the Project or any part thereof or any interest therein,
(ii) Borrowers have notified Agent of their intent to contest such taxes, and
(iii) Borrowers have deposited security in form and amount satisfactory to
Agent, in its sole discretion. If Borrowers fail to commence such contest or,
having commenced to contest the same, and having deposited such security
required by Agent for its full amount, shall thereafter fail to prosecute such
contest in good faith or with due diligence, or, upon adverse conclusion of any
such contest, shall fail to pay such tax, assessment or charge, Agent, on behalf
of the Lenders, may, at its election (but shall not be required to), pay and
discharge any such tax, assessment or charge, and any interest or penalty
thereon, and any amounts so expended by Agent shall be deemed to constitute
disbursements of the Loan proceeds hereunder (even if the total amount of
disbursements would exceed the face amount of the Notes). Borrowers shall
furnish to Agent evidence that taxes are paid at least five (5) days prior to
the last date for payment of such taxes and before imposition of any penalty or
accrual of interest.

 

SECURED LOAN AGREEMENTPage 22

 

 

(g)          Escrow Accounts. During the continuance of an Event of Default,
Borrowers shall, following the written request of Agent and for so long as such
Event of Default is continuing, make insurance and tax escrow deposits, in
amounts reasonably determined by Agent from time to time as being needed to pay
taxes and insurance premiums when due, in an interest bearing escrow account
held by Agent in Agent's name and under its sole dominion and control. All
payments deposited in the escrow account, and all interest accruing thereon, are
pledged as additional collateral for the Loan. Notwithstanding Agent's holding
of the escrow account, nothing herein shall obligate Agent or any Lender to pay
any insurance premiums or real property taxes with respect to any portion of the
Projects, provided that, so long as no Event of Default exists, Agent shall make
available to Borrowers such funds as may be deposited in the escrow account from
time to time for Borrowers' payment of insurance premiums or real property taxes
due with respect to the Projects.

 

(h)          Personal Property. All of Borrowers’ personal property, fixtures,
attachments and equipment delivered upon, attached to or used in connection with
the operation of the Projects shall always be located at the applicable Project
and shall be kept free and clear of all liens, encumbrances and security
interests, except for equipment and vehicle lease financing in the ordinary
course of business; provided, however, that a Borrower may dispose of equipment
that is either broken, worn out or obsolete in the ordinary course of business
provided that any such Borrower replaces such equipment with new equipment of at
least comparable value and utility, and a Borrower may dispose of equipment (for
fair market value) that is no longer necessary for the operation of the Project.

 

(i)           Sumter Place Operating Subleases. Sumter Place Borrower shall
maintain the Sumter Place Operating Sublease in full force and effect and timely
perform all of its obligations thereunder and not permit the termination or any
material amendment of the Sumter Place Operating Sublease unless the prior
written consent of Lenders is first obtained. Upon the occurrence of default by
Sumter Place Operator under the Sumter Place Operating Sublease that is not
cured within applicable notice and cure periods, upon Lenders’ request,
Borrowers shall promptly engage oversight management services from a management
company reasonably acceptable to the Lenders. In the event that bankruptcy or
insolvency proceedings are instituted by or against the Sumter Place Operator,
each Borrower shall (to the extent permitted by the applicable bankruptcy court
having jurisdiction over such proceedings), upon written instruction received
from Agent, terminate the Sumter Place Operating Sublease.

 

(j)           Defaults Under Leases. Borrowers will not suffer or permit any
breach or material default to occur in any of Borrowers’ obligations under any
of the Leases nor suffer or permit the same to terminate by reason of any
failure of Borrowers to meet any requirement of any Lease, which default or
failure results in a Material Adverse Change, including, without limitation,
under the Sumter Place Operating Sublease.

 

(k)          Agent’s Attorneys’ Fees for Enforcement of Agreement. In case of
any default or Event of Default hereunder, Borrowers (in addition to Agent’s
reasonable attorneys’ fees, if any, to be paid pursuant to Section 7.3) will pay
Agent’s reasonable attorneys’ and paralegal fees (including, without limitation,
any attorney and paralegal fees and costs incurred in connection with any
litigation or bankruptcy or administrative hearing and any appeals therefrom) in
connection with the enforcement of this Agreement; without limiting the
generality of the foregoing, if at any time or times hereafter Agent or any
Lender employs counsel (whether or not any suit has been or shall be filed and
whether or not other legal proceedings have been or shall be instituted) for
advice or other representation with respect to the Projects, this Agreement, or
any of the other Loan Documents, or to protect, collect, lease, sell, take
possession of, or liquidate the Project, or to attempt to enforce any security
interest or lien in any portion of the Project, or to enforce any rights of
Agent and each Lender or any of Borrowers’ obligations hereunder, then in any of
such events all of the reasonable attorneys’ fees arising from such services,
and any expenses, costs and charges relating thereto, shall constitute an
additional liability owing by Borrowers to Agent and/or the applicable Lender,
on a joint and several basis, payable on demand.

 

SECURED LOAN AGREEMENTPage 23

 

 

(l)           Appraisals. No more than one time in every twelve (12) month
period unless an Event of Default shall occur, Agent shall have the right to
obtain a new or updated Appraisal of any Project from time to time. Borrowers
shall cooperate with Agent in this regard. If the Appraisal is obtained to
comply with any applicable law or regulatory requirement or an Event of Default
exists, Borrowers shall pay for any such Appraisal upon Agent’s request.

 

(m)          Furnishing Information. Borrowers shall provide Lender or shall
cause Guarantor to provide to Agent the following financial statements and
information on a continuing basis during the term of the Loan:

 

(i)           Within one hundred twenty (120) days after the end of each
calendar year, audited financial statements of Sentio on a GAAP basis (which
include balance sheet, income statement, cash flow statement and all supporting
notes and a schedule of real estate);

 

(ii)          Within forty-five (45) days after the end of each quarter,
consolidated, unaudited interim financial statements of the operations of the
Projects, certified as true and correct by a financial officer of the Borrowers
or Sumter Place Operator, prepared in accordance with GAAP, for the quarter then
ended and for the fiscal year to date, which such statements shall be
accompanied by a covenant compliance certificate in the form attached hereto as
Exhibit G;

 

(iii)         Within forty-five (45) days after the end of each quarter,
consolidated, unaudited interim financial statements of Borrowers, certified as
true and correct by a financial officer of Borrowers, prepared in accordance
with GAAP, which statements shall include a consolidated balance sheet and
statement of income and expenses for the quarter then ended and for the fiscal
year to date.

 

(iv)         On an annual basis not later than 60 days after the end of
Borrowers’ fiscal year, an updated annual operating budget for the Borrowers for
the next succeeding calendar year;

 

(v)          Upon request of Agent, copies of all licensure survey reports and
statements of deficiencies (with plans of correction attached thereto) (based on
availability and applicability).

 

(vi)         Within three (3) days after receipt, any and all notices
(regardless of form) from any and all licensing agency, that any Project’s
license or certification is being downgraded to a substandard category, revoked
or suspended, or that action is pending or being considered to downgrade to a
substandard category, revoke or suspend a Project’s license or certification.

 

Agent reserves the right to require that the annual and/or quarterly financial
statements of Borrowers, or Guarantor be audited and prepared by a nationally
recognized accounting firm or independent certified public accounting firm
acceptable to Lender, at their respective sole cost and expense, if (i) an Event
of Default exists, or (ii) if Lender has reasonable grounds to believe that the
unaudited financial statements do not accurately represent the financial
condition of Borrowers or Guarantor as the case may be. Lender further reserves
the right to require such other financial information of Borrowers, Guarantor,
and/or the Projects, at such other times (including monthly or more frequently)
as it shall deem necessary. All financial statements must be in the form and
detail as Lender shall from time to time reasonably request. Borrowers shall
during regular business hours permit Agent or any of its agents or
representatives (after twenty-four hours prior notice to Borrowers unless an
Event of Default exists) to have access to and examine all of its books and
records regarding the development and operation of each Project.

 

(n)          Lost Note. Upon any Lender’s furnishing to Borrowers an affidavit
to such effect, Borrowers shall, if the applicable Note is mutilated, destroyed,
lost or stolen, deliver to such Lender, in substitution therefor, a new note
containing the same terms and conditions as the such Note.

 

SECURED LOAN AGREEMENTPage 24

 

 

(o)          INDEMNIFICATION. BORROWERS SHALL INDEMNIFY AGENT, EACH LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND
CONSULTANTS (EACH, AN “INDEMNIFIED PARTY”) AND DEFEND AND HOLD EACH INDEMNIFIED
PARTY HARMLESS FROM AND AGAINST ALL CLAIMS, INJURY, DAMAGE, LOSS AND LIABILITY,
COST AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES) OF
ANY AND EVERY KIND TO ANY PERSONS OR PROPERTY BY REASON OF (I) THE OPERATION OR
MAINTENANCE OF THE PROJECT; (II) ANY BREACH OF REPRESENTATION OR WARRANTY,
DEFAULT OR EVENT OF DEFAULT; OR (III) ANY OTHER MATTER ARISING IN CONNECTION
WITH THE LOAN, ANY BORROWER OR PROJECT (EXPRESSLY INCLUDING, WITHOUT LIMITATION,
TO THE EXTENT CAUSED BY THE NEGLIGENCE OF THE INDEMNIFIED PARTY). NO INDEMNIFIED
PARTY SHALL, HOWEVER, BE ENTITLED TO BE INDEMNIFIED AGAINST ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(p)          No Additional Debt. Except for the Loan, no Borrower shall incur
any indebtedness (whether personal or nonrecourse, secured or unsecured) other
than customary trade payables paid within sixty (60) days after they are
incurred and equipment and vehicle lease financing in the ordinary course of
business.

 

(q)          Compliance With Laws. Each Borrower and Sumter Place Operator shall
comply with all applicable requirements (including applicable Laws) of any
Governmental Authority having jurisdiction over such Borrower, Sumter Place
Operator or any applicable Project where such failure to comply would result in
a Material Adverse Change.

 

(r)           Organizational Documents. No Borrower nor Sumter Place Operator
shall, without the prior written consent of Agent, permit or suffer (i) a
material amendment or modification of its organizational documents, (ii) the
admission of any new member, partner or shareholder, or (iii) any dissolution or
termination of its existence.

 

(s)          Furnishing Reports. Within thirty (30) days from receipt thereof,
Borrowers shall provide Agent with copies of all inspections, reports, test
results and other information received by any Borrower or Sumter Place Operator
which relate to any Project or any part thereof in any material respect.

 

(t)           Management Contracts. Borrowers shall not and shall not permit
Sumter Place Operator to, enter into, modify in any material respect, amend in
any material respect, terminate or cancel any management agreement (or any other
contract related to the management or operation of any Project) for any Project
or agreements with agents or brokers, without the prior written approval of
Agent, which approval shall not be unreasonably withheld by Agent.

 

(u)          Furnishing Notices. Borrowers shall provide Agent with copies of
all material notices pertaining to any Project received by any Borrower from
Sumter Place Operator, any Governmental Authority or insurance company within
seven (7) Business Days after such notice is received.

 

(v)          Alterations. Without the prior written consent of Agent, which
consent will be not be unreasonably withheld, Borrowers shall not make, or
permit to be made, any alterations with a total cost greater than $100,000 to
any Project, other than alterations and improvements in the ordinary course of
business.

 

(w)          Distributions. At all times while any indebtedness under the Loan
remains outstanding, no Borrower nor Sumter Place Operator shall make any
distributions to partners, members or shareholders; provided, however, so long
as no Event of Default exists as of the date of any such distribution and after
giving effect thereto, either Borrower and/or Sumter Place Operator shall have
access to and may use any or all Monthly Excess Cash Flow for any cash
distribution. If an Event of Default occurs and is continuing, Agent, for the
pro rata benefit of the Lenders, may take all Monthly Excess Cash Flow and apply
the same to the aggregate outstanding balance under the Loan Documents.
Notwithstanding the foregoing, Borrowers shall be permitted to make equity
distributions as, and in an amount, necessary for Sentio to maintain REIT status
whether or not an Event of Default exists.

 

(x)           Minimum Debt Service Coverage. Borrowers shall not permit the Debt
Service Coverage for any applicable Project to be less than that set forth on
Schedule II attached hereto. Such covenant shall be tested on a quarterly basis
commencing on March 31, 2015, and continuing on the last day of each quarter
thereafter until the Final Maturity Date. The calculation shall initially be
based upon a trailing three (3) months; provided, however, that commencing June
30, 2016, the calculation shall begin building each quarter thereafter until a
trailing twelve (12) months is achieved. If any Project shall fail to achieve
the required Debt Service Coverage for any applicable quarter, Borrowers may, up
to three times during the term of the Loan, prepay a portion of the Loan in an
amount sufficient to cause the applicable Project to be in compliance.

 

SECURED LOAN AGREEMENTPage 25

 

 

(y)          Lien Searches. Without limiting the obligations of the Borrowers
hereunder, Borrowers agree, within ten (10) days of Lender’s written demand, to
reimburse Agent for all expenses not to exceed $2,500 in any twelve (12) month
period incurred by Agent in periodically (up to one (1) time per year) verifying
the performance of each Borrower of its obligations under the Loan Documents and
the security and priority of the Mortgages, including without limitation
expenses incurred by Agent for title searches, title updates and endorsements,
tax and judgment lien searches, litigation searches, and UCC searches.

 

(z)           REIT Status. Sentio shall maintain its status as a real estate
investment trust at all times that any portion of the Loan is outstanding.

 

(aa)         Conduct of Operations. Borrowers shall conduct, or cause Sumter
Place Operator to conduct, the operation of each Project at all times in a
manner consistent with the level of operation of other similar skilled nursing
facilities, including without limitation, the following:

 

(i)            to maintain the standard of care for the residents of the Project
at all times at a level necessary to ensure quality care for the residents of
the Project in accordance with customary and prudent industry standards;

 

(ii)           to operate the Project in a prudent manner and in substantial
compliance with applicable laws and regulations relating thereto and cause all
permits, Reimbursement Contracts, and any other agreements necessary for the use
and operation of the Project or, if applicable, as may be necessary for
participation in reimbursement programs (if any) to remain in effect without
reduction in the number of licensed units authorized for applicable
reimbursement programs;

 

(iii)          to maintain sufficient inventory and equipment of types and
quantities at the Project to enable each Borrower and Sumter Place Operator to
perform operations of the Projects adequately;

 

(iv)          to keep all improvements and equipment located on or used or
useful in connection with each Project in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
needed and proper repairs, renewals, replacements, additions, and improvements
thereto to keep the same in good operating condition;

 

(v)          generally maintain sufficient cash in the operating accounts of the
Projects in order to satisfy the working capital needs of the Projects; and

 

(vi)         to keep all required permits current and in full force and effect.

 

(bb)        Periodic Surveys. Borrowers shall furnish or cause Sumter Place
Operator to furnish to Agent, within twenty (20) days of receipt, a copy of any
licensing agency survey or report and any statement of deficiencies and/or any
other report indicating that any action is pending or being considered to
downgrade any Project to a substandard category, and within the time period
required by the particular agency for furnishing a plan of correction also
furnish or cause to be furnished to Agent a copy of the plan of correction
generated from such survey or report for any Project, and correct or cause to be
corrected any deficiency, the curing of which is a condition of continued
licensure or for full participation in a reimbursement program pursuant to any
Reimbursement Contract for existing residents or for new residents to be
admitted with coverage, by the date required for cure by such agency (plus
extensions granted by such agency).

 

(cc)        Anti-Kickback Law. After consultation with counsel concerning the
federal anti-kickback law (42 U.S.C.A. SEC. 1320a-7b(b)), neither Borrowers nor
their agents shall offer or give any remuneration or thing of value to any
person to encourage referral to the Projects nor will Borrowers or their agents
solicit or receive any remuneration or thing of value in exchange for Borrowers’
agreement to make referrals or to purchase goods or services for the Projects.

 

SECURED LOAN AGREEMENTPage 26

 

 

(dd)        Debt Service Reserve. From and after the Loan Opening Date,
$5,100,000.00 (the “Debt Service Reserve”) of the Loan shall be held back from
the Loan. Borrowers may request a disbursement of such funds to pay any portion
of the aggregate monthly actual operating expenses of the Projects (including
debt service on the Loan) in excess of the aggregate gross revenues of the
Projects for such period (an “Operating Deficit”) to the extent that the
applicable seller fails to fund such Operating Deficits in accordance with the
agreement between such Person and Borrowers. Any such disbursement for Operating
Deficits shall be subject to Agent’s approval in its sole discretion.
Furthermore, Borrower may obtain a disbursement of the Debt Service Reserve in
any event provided, that (i) the first $2,550,000.00 (less any amounts funded to
pay Operating Deficits) shall not be available for disbursement until the Sumter
Grand Project achieves a NOI for the most recently ended quarter of not less
than $2,575,000.00, and (ii) the remaining $2,550,000.00 (the “DSR Second
Tranche”) shall not be available for disbursement until the Sumter Grand Project
achieves a NOI for the most recently ended quarter of not less than
$2,875,000.00. Notwithstanding anything to the contrary, if the Sumter Place
Project has not achieved a Debt Service Coverage of at least 1.40 at the time a
request for disbursement is made which will reduce the Debt Service Reserve to
an amount less than $1,000,000.00, then $1,000,000.00 of the DSR Second Tranche
shall be held back from any funding for Operating Deficits until the Sumter
Place Project achieves a Debt Service Coverage of at least 1.40 to 1.00 for a
trailing three month period. Agent’s approval of any request for release of any
portion of the Debt Service Reserve shall be subject only to receipt of evidence
satisfactory to Agent that no Event of Default exists and of the amount of any
Operating Deficit.

 

(ee)         Change in Management. Borrower shall not permit a change in the
management of Guarantor from a management team led by John Mark Ramsey other
than to an experienced seniors housing management team approved by Agent in its
reasonable discretion.

 

(ff)          Relationships. Except for indirect ownership interests in any
Borrower as a result of ownership of publicly traded shares of stock of Sentio,
Borrowers will not allow a physician or other healthcare practitioner to have an
ownership interest in a Borrower or any Project.

 

ARTICLE 11
CASUALTIES AND CONDEMNATION

 

11.1.      Agent’s Election to Apply Proceeds on Indebtedness.

 

The Lenders may elect to collect, retain and apply upon the indebtedness of
Borrowers under this Agreement or any of the other Loan Documents all proceeds
of insurance or condemnation (individually and collectively referred to as
“Proceeds”) after deduction of all expenses of collection and settlement,
including reasonable attorneys’ and adjusters’ fees and charges. Any proceeds
remaining after repayment of the indebtedness under the Loan Documents shall be
paid by Agent to Borrowers.

 

11.2.      Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor.

 

In case the Lenders do not elect to apply or does not have the right to apply
the Proceeds to the indebtedness, as provided in Section 11.1 above, Borrower
shall:

 

(a)          Proceed with diligence to make settlement with insurers or the
appropriate governmental authorities and cause the Proceeds to be deposited with
Agent;

 

(b)          In the event of any delay in making settlement with insurers or the
appropriate governmental authorities or effecting collection of the Proceeds,
deposit with Agent the full amount required to complete construction as
aforesaid;

 

(c)          In the event the Proceeds are insufficient to assure the Lenders
that the Loan will be in balance, promptly deposit with Agent any amount
necessary to place the Loan in balance; and

 

SECURED LOAN AGREEMENTPage 27

 

 

(d)          Promptly proceed with the assumption of construction of such
Improvements, including the repair of all damage resulting from such fire,
condemnation or other cause and restoration to its former condition.

 

Any request by Borrowers for a disbursement by Agent of Proceeds and funds
deposited by Borrowers shall be treated by Agent as if such request were for an
advance of the Loan hereunder, and the disbursement thereof shall be conditioned
upon Borrower’s compliance with and satisfaction of the same conditions
precedent as would be applicable under this Agreement for an advance of the
Loan.

 

ARTICLE 12
ASSIGNMENTS and/or transfers BY BORROWERS

 

12.1.      Prohibition of Assignments and Transfers by Borrowers.

 

Borrowers shall not assign or attempt to assign its rights under this Agreement
and any purported assignment shall be void. Other than a Permitted Transfer,
without the prior written consent of Agent, in Agent’s sole discretion,
Borrowers shall not suffer or permit the sale, transfer, lease (other than the
Operating Leases and in the ordinary course of business pursuant to residency
agreements and without material deviation from the pro forma rents previously
provided by Borrowers to Agent), conveyance, alienation, pledge, assignment,
encumbrance, hypothecation or other disposition (a “Transfer”) of (i) all or any
portion of any Project or any portion of any other security for the Loan, (ii)
all or any portion of any Borrower’s right, title and interest in and to any
Project or any portion of any other security for the Loan, or (iii) any interest
in any Borrower or Operator or any interest in any entity which holds an
interest in, or directly or indirectly controls, any Borrower or Operator.

 

12.2.      Releases of Collateral.

 

Notwithstanding the foregoing, Borrowers shall have the right at any time to
obtain release of any Project from the liens securing the Notes upon making the
respective payments set out hereunder and upon compliance with the following
terms and conditions:

 

(a)          No Event of Default or event which with the passing of time and/or
giving of notice will constitute an Event of Default exists or will exist after
giving effect to the proposed release;

 

(b)          Borrowers deliver to Agent for the benefit of the Lenders the
Release Price for the applicable Project to be applied to the aggregate
outstanding principal balance under the Notes;

 

(c)          Agent shall have received evidence satisfactory to Agent that (i)
the aggregate "as-is" value of the remaining Project (based upon the Appraisal
delivered to Agent in connection with the closing of the Loan) exceeds the
aggregate Loan Amount, after giving effect to any pay down of the Loan in
connection with the applicable release, such that the Loan Amount shall be less
than or equal to sixty percent (60%) of the aggregate “as stabilized” value for
the remaining Project, and (ii) the Project Release DSC for the remaining
Projects is in excess of 2.00 to 1.00 for the three (3) month period immediately
preceding the applicable date of determination;

 

(d)          All partial release documents shall be prepared at the expense of
Borrowers and shall be in form and substance satisfactory to Agent. Borrowers
shall present to Agent a written request for a partial release, specifically
identifying the Project to be released, together with an appropriate partial
release document required to be paid in order to entitle Borrowers to such
partial release, or escrow arrangements satisfactory to Agent for delivery of
any partial release. Agent will execute, acknowledge and return the partial
release documents to Borrowers within five (5) business days after Agent's
receipt of the above specified items. In connection with and at the time of the
partial release of a Project, Agent shall further release the applicable
Borrower from any and all liabilities and obligations under the Loan Documents
which accrue from and after the date of such release, subject to any indemnity
obligations that expressly survive payment in full; and

 

(e)          Borrowers shall reimburse Agent for all out-of-pocket fees and
costs, including, without limitation, reasonable legal fees in connection with
the granting of such partial releases and shall provide Agent with any and all
information reasonably requested by Agent with respect to the Project to be
released.

 

SECURED LOAN AGREEMENTPage 28

 

 

12.3.      Prohibition of Transfers in Violation of ERISA.

 

In addition to the prohibitions set forth in Section 12.2 above, no Borrower
shall assign, sell, pledge, encumber, transfer, hypothecate or otherwise dispose
of its interest or rights in this Agreement or in the Project, or attempt to do
any of the foregoing or suffer any of the foregoing, nor shall any party owning
a direct or indirect interest in such Borrower assign, sell, pledge, encumber,
transfer, hypothecate or otherwise dispose of any of its rights or interest
(direct or indirect) in such Borrower, attempt to do any of the foregoing or
suffer any of the foregoing, if such action would cause the Loan, or the
exercise of any of the Lenders’ rights in connection therewith, to constitute a
prohibited transaction under ERISA or the Internal Revenue Code or otherwise
result in any Lender being deemed in violation of any applicable provision of
ERISA. Each Borrower agrees to indemnify and hold Agent and each Lender free and
harmless from and against all losses, costs (including reasonable attorneys’
fees and expenses), taxes, damages (including consequential damages) and
expenses Agent or any Lender may suffer by reason of the investigation, defense
and settlement of claims and in obtaining any prohibited transaction exemption
under ERISA necessary or desirable in Lender’s sole judgment or by reason of a
breach of the foregoing prohibitions. The foregoing indemnification shall be a
recourse obligation of each Borrower and shall survive repayment of the Notes,
notwithstanding any limitations on recourse contained herein or in any of the
Loan Documents.

 

12.4.      Successors and Assigns.

 

Subject to the foregoing restrictions on transfer and assignment contained in
this Article 12, this Agreement shall inure to the benefit of and shall be
binding on the parties hereto and their respective successors and permitted
assigns.

 

ARTICLE 13
TIME OF THE ESSENCE

 

13.1.      Time is of the Essence.

 

Borrowers agree that time is of the essence under this Agreement.

 

ARTICLE 14
EVENTS OF DEFAULT

 

14.1.      Events of Default.

 

The occurrence of any one or more of the following shall constitute an “Event of
Default” as said term is used herein:

 

(a)          Failure of Borrowers (i) (x) to pay the aggregate outstanding
balance under the Notes on the Final Maturity Date, (y) to make any scheduled
payment of principal (other than that required on the Final Maturity Date) or
interest within ten (10) days after the date when due or (z) to observe or
perform any of the other covenants or conditions by any Borrower to be performed
under the terms of this Agreement or any other Loan Document concerning the
payment of money, for a period of ten (10) days after written notice from Lender
that the same is due and payable; or (ii) for a period of thirty (30) days after
written notice from Lender, to observe or perform any non-monetary covenant or
condition contained in this Agreement or any other Loan Documents; provided that
if any such failure concerning a non-monetary covenant or condition is
susceptible to cure and cannot reasonably be cured within said thirty (30) day
period, then Borrowers shall have an additional sixty (60) days, so long as
Borrowers have commenced and is diligently pursuing a cure of the applicable
default, and provided further that if a different notice or grace period is
specified under any other paragraph of this Article 14 with respect to a
particular breach, the specific provision shall control. No cure period shall be
afforded to Borrowers’ failure to observe or perform any covenants or conditions
contained in Section 10.1(m), (p), (r), (w), (x), or (z).

 

(b)          Any Transfer or other disposition in violation of Sections 12.2 or
12.3.

 

(c)          If any warranty, representation, statement, report or certificate
made now or hereafter by any Borrower or Guarantor is materially untrue or
materially incorrect at the time made or delivered, provided that if such breach
is reasonably susceptible of cure, then no Event of Default shall exist so long
as Borrowers cure said breach (i) within the notice and cure period provided in
(a)(i) above for a breach that can be cured by the payment of money or
(ii) within the notice and cure period provided in (a)(ii) above for any other
breach.

 

SECURED LOAN AGREEMENTPage 29

 

 

(d)          Any Borrower or Guarantor shall commence a voluntary case
concerning any Borrower or Guarantor under Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto or
any other present or future bankruptcy or insolvency statute (the “Bankruptcy
Code”); or an involuntary proceeding is commenced against any Borrower or
Guarantor under the Bankruptcy Code and relief is ordered against any Borrower
or Guarantor, or the petition is controverted but not dismissed or stayed within
sixty (60) days after the commencement of the case, or a custodian (as defined
in the Bankruptcy Code) is appointed for or takes charge of all or substantially
all of the property of any Borrower or Guarantor; or any Borrower or Guarantor
commences any other proceedings under any reorganization, arrangement,
readjustment of debt, relief of debtors, dissolution, insolvency or liquidation
or similar Law of any jurisdiction whether now or hereafter in effect relating
to any Borrower or Guarantor; or there is commenced against any Borrower or
Guarantor any such proceeding which remains undismissed or unstayed for a period
of ninety (90) days; or any Borrower or Guarantor fails to controvert in a
timely manner any such case under the Bankruptcy Code or any such proceeding, or
any order of relief or other order approving any such case or proceeding is
entered; or any Borrower or Guarantor by any act or failure to act indicates its
consent to, approval of, or acquiescence in any such case or proceeding or the
appointment of any custodian or the like of or for it for any substantial part
of its property or suffers any such appointment to continue undischarged or
unstayed for a period of ninety (90) days.

 

(e)          Any Borrower or Guarantor shall make an assignment for the benefit
of creditors, or shall admit in writing its inability to pay its debts generally
as they become due, or shall consent to the appointment of a receiver or trustee
or liquidator of all of its property or the major part thereof or if all or a
substantial part of the assets of any Borrower or Guarantor are attached,
seized, subjected to a writ or distress warrant, or are levied upon, or come
into the possession of any receiver, trustee, custodian or assignee for the
benefit of creditors.

 

(f)           If any Borrower is enjoined, restrained or in any way prevented by
any court order from operating any Project.

 

(g)          One or more final, unappealable judgments are entered against any
Borrower in amounts aggregating in excess of $150,000, and said judgments are
not paid, stayed or bonded over within thirty (30) days after entry.

 

(h)          If any Borrower shall fail to pay any debt owed by it or is in
default under any agreement with Lender or any other party which failure to pay
or default would have a Material Adverse Change to Borrowers, the Projects or
Borrowers’ ability to perform their obligations under this Agreement, and such
failure or default continues after any applicable grace or cure period specified
in the instrument or agreement relating thereto.

 

(i)           The occurrence of an event of default, beyond any applicable cure
period, under either the Sumter Place Ground Lease or the Sumter Grand Ground
Lease;

 

(j)           If a Material Adverse Change occurs with respect to any Borrower,
Project or Guarantor.

 

(k)          The occurrence of any other event or circumstance defined as an
Event of Default herein or under any of the other Loan Documents and the
expiration of any applicable grace or cure periods, if any, specified for such
Event of Default herein or therein, as the case may be.

 

(l)           The failure of either Borrower to correct or to cause Sumter Place
Operator to correct, within the time deadlines set by any applicable licensing
agency, any deficiency which would result in the following actions by such
agency with respect to any Project:

 

(i)           a termination of any Reimbursement Contract or any permit; or

 

(ii)          a ban on new admissions generally which is not lifted within
thirty (30) days.

 

SECURED LOAN AGREEMENTPage 30

 

 

(m)          Any action by a Governmental Authority to enjoin or otherwise
prohibit a Project from operating as a senior care facility, including, without
limitation, in connection with a revocation of, or failure to renew, an
applicable license.

 

(n)          The assessment against any Borrower, Sumter Place Operator, or any
Project of any fines or penalties by any state health or licensing agency having
jurisdiction over such Persons or the Project in excess of $50,000, which are
not paid or discharged within thirty (30) days following such assessment;
provided, however, Borrower shall not be in default if Borrower or Operator is
in good faith disputing such assessment.

 

ARTICLE 15
LENDERS’ REMEDIES IN EVENT OF DEFAULT

 

15.1.      Remedies Conferred Upon Lenders.

 

Upon the occurrence of any Event of Default that is continuing, Agent may, and
at the request of Required Lenders shall, pursue any one or more of the
following remedies concurrently or successively, it being the intent hereof that
none of such remedies shall be to the exclusion of any other:

 

(a)          Take possession of the Projects and do anything which is necessary
or appropriate in its sole judgment to fulfill the obligations of Borrowers
under this Agreement and the other Loan Documents, including either the right to
avail itself of and procure performance of existing contracts or let any
contracts with the same contractors or others. Without restricting the
generality of the foregoing and for the purposes aforesaid, each Borrower hereby
appoints and constitutes Agent its lawful attorney-in-fact with full power of
substitution in the Projects to pay, settle or compromise all existing bills and
claims, which may be liens or security interests, or to avoid such bills and
claims becoming liens against the Projects; to execute all applications and
certificates in the name of each Borrower prosecute and defend all actions or
proceedings in connection with the Improvements or the Projects; to take action
and require such performance as it deems necessary under any of the bonds to be
furnished hereunder and to make settlements and compromises with the surety or
sureties thereunder, and in connection therewith, to execute instruments of
release and satisfaction; and to do any and every act which any Borrower might
do in its own behalf; it being understood and agreed that this power of attorney
shall be a power coupled with an interest and cannot be revoked;

 

(b)          Declare the Notes to be immediately due and payable;

 

(c)          Use and apply any monies or letters of credit deposited by any
Borrower with Agent, regardless of the purposes for which the same was
deposited, to cure any such default or to apply on account of any indebtedness
under this Agreement which is due and owing to Lenders;

 

(d)          Exercise or pursue any other remedy or cause of action permitted
under this Agreement or any other Loan Documents, or conferred upon Lenders by
operation of Law.

 

Notwithstanding the foregoing, upon the occurrence of any Event of Default under
Section 14(d), all amounts evidenced by the Notes shall automatically become due
and payable, without any presentment, demand, protest or notice of any kind to
Borrowers.

 

ARTICLE 16
GENERAL PROVISIONS

 

16.1.      Captions.

 

The captions and headings of various Articles, Sections and subsections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way the scope or intent of the
provisions hereof.

 

SECURED LOAN AGREEMENTPage 31

 

 

16.2.      Modification; Waiver.

 

No modification, waiver, amendment or discharge of this Agreement or any other
Loan Document shall be valid unless the same is in writing and signed by the
party against which the enforcement of such modification, waiver, amendment or
discharge is sought.

 

16.3.      GOVERNING LAW.

 

EXCEPT AS SET FORTH IN THE MORTGAGE, ALL OF THE LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICTS OF LAWS.

 

16.4.      Acquiescence Not to Constitute Waiver of Lenders’ Requirements.

 

Each and every covenant and condition for the benefit of the Lenders contained
in this Agreement may be waived by the Lenders, provided, however, that to the
extent that the Lenders may have acquiesced in any noncompliance with any
construction or nonconstruction conditions precedent to the Opening of the Loan
or to any subsequent disbursement of Loan proceeds, such acquiescence shall not
be deemed to constitute a waiver by the Lenders of such requirements with
respect to any future disbursements of Loan proceeds.

 

16.5.      Disclaimer by Lenders.

 

This Agreement is made for the sole benefit of Borrowers and the Lenders, and no
other person or persons shall have any benefits, rights or remedies under or by
reason of this Agreement, or by reason of any actions taken by Agent or the
Lenders pursuant to this Agreement. Neither Agent nor any Lender shall be liable
for any debts or claims accruing in favor of any such parties against any
Borrower or others or against the Project. The Lenders, by making the Loan or
taking any action pursuant to any of the Loan Documents, shall not be deemed a
partner or a joint venturer with any Borrower or any fiduciary of Borrower.

 

16.6.      Partial Invalidity; Severability.

 

If any of the provisions of this Agreement, or the application thereof to any
person, party or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision or provisions to persons, parties or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

16.7.      Definitions Include Amendments.

 

Definitions contained in this Agreement which identify documents, including, but
not limited to, the Loan Documents, shall be deemed to include all amendments
and supplements to such documents from the date hereof, and all future
amendments and supplements thereto entered into from time to time to satisfy the
requirements of this Agreement or otherwise with the consent of Agent (and, to
the extent applicable, the Required Lenders). Reference to this Agreement
contained in any of the foregoing documents shall be deemed to include all
amendments and supplements to this Agreement.

 

16.8.      Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

16.9.      Entire Agreement.

 

This Agreement, taken together with all of the other Loan Documents and all
certificates and other documents delivered by Borrowers to the Lenders, embody
the entire agreement and supersede all prior agreements, written or oral,
relating to the subject matter hereof.

 

SECURED LOAN AGREEMENTPage 32

 



 

16.10.    Waiver of Damages.

 

In no event shall Agent or any Lender be liable to any Borrower for punitive,
exemplary or consequential damages, including, without limitation, lost profits,
whatever the nature of a breach by Agent or any Lender of its obligations under
this Agreement or any of the Loan Documents, and each Borrower for itself and
Guarantor waive all claims for punitive, exemplary or consequential damages.

 

16.11.    Claims Against Lenders.

 

Neither Agent nor any Lender shall not be in default under this Agreement, or
under any other Loan Documents, unless a written notice specifically setting
forth the claim of any Borrower shall have been given to Agent within three (3)
months after such Borrower first had knowledge of the occurrence of the event
which such Borrower alleges gave rise to such claim and such person does not
remedy or cure the default, if any there be, promptly thereafter. Each Borrower
waives any claim, set-off or defense against Agent or any Lender arising by
reason of any alleged default by Agent or any Lender as to which such Borrower
does not give such notice timely as aforesaid. Each Borrower acknowledges that
such waiver is or may be essential to the Lenders’ ability to enforce its
remedies without delay and that such waiver therefore constitutes a substantial
part of the bargain between the Lenders and Borrowers with regard to the Loan.

 

16.12.    Jurisdiction.

 

TO THE GREATEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY WAIVES ANY AND ALL
RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE LENDERS. WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”),
EACH BORROWER IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE CITY OF CLEVELAND, COUNTY OF
CUYAHOGA, STATE OF OHIO, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY
TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES
ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH
COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT
SHALL PRECLUDE AGENT ON BEHALF OF THE LENDERS FROM BRINGING A PROCEEDING IN ANY
OTHER JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
EACH BORROWER FURTHER AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF
SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN
ANY PROCEEDING IN ANY STATE OF OHIO OR UNITED STATES COURT SITTING IN THE CITY
OF CLEVELAND, COUNTY OF CUYAHOGA, STATE OF OHIO MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH BORROWER AT THE
ADDRESS INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT;
EXCEPT THAT IF A BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE
DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

16.13.    Set-Offs.

 

After the occurrence and during the continuance of an Event of Default, each
Borrower hereby irrevocably authorizes and directs each Lender from time to time
to charge such Borrower’s accounts and deposits with such Lender (or its
Affiliates), and to pay over to such Lender an amount equal to any amounts from
time to time due and payable to such Lender hereunder, under the Notes or under
any other Loan Document. Each Borrower hereby grants to Agent for the benefit of
the Lenders a security interest in and to all such accounts and deposits
maintained by such Borrower with each Lender (or its Affiliates); provided,
however, the foregoing shall exclude any trust accounts or accounts with funds
held for the benefit of third parties (such as residents).

 

16.14.    Authorized Representative.

 

Borrowers hereby appoint John Mark Ramsey, Sharon Kaiser and Scott Larche of
Borrowers, as their “Authorized Representative” for purposes of dealing with
Agent on behalf of Borrowers in respect of any and all matters in connection
with this Agreement, the other Loan Documents, and the Loan. The Authorized
Representative shall have the power, in his discretion, to give and receive all
notices, monies, approvals, and other documents and instruments, and to take any
other action on behalf of Borrowers. All actions by the Authorized
Representative shall be final and binding on Borrowers. The Lenders may rely on
the authority given to the Authorized Representative until actual receipt by
Agent on behalf the Lenders of a duly authorized resolution substituting a
different person as the Authorized Representative. No more than three persons
shall serve as Authorized Representative at any given time.

 

SECURED LOAN AGREEMENTPage 33

 

 

ARTICLE 17
NOTICES

 

Any notice, demand, request or other communication which any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
to have been properly given (a) if hand delivered, when delivered; (b) if mailed
by United States Certified Mail (postage prepaid, return receipt requested),
three Business Days after mailing (c) if by Federal Express or other reliable
overnight courier service, on the next Business Day after delivered to such
courier service or (d) if by telecopier on the day of transmission so long as
copy is sent on the same day by overnight courier as set forth below:

 

If to Borrowers:

c/o Sentio Healthcare Properties, Inc.

189 South Orange Avenue, Suite 170

Orlando, Florida 32801

Attention:               John Mark Ramsey

Attention:               Scott Larche

Attention:               Sharon Kaiser

Telephone:             (407) 999-7679

Facsimile:              (407) 999–5210

 

With a courtesy copy to:

Foley & Lardner LLP

111 North Orange Avenue, Suite 1800

Orlando, Florida 32801

Attention:               Michael A. Okaty, Esq.

Telephone:             (407) 244-3229

Facsimile:              (407) 648–1743

 

If to Agent:

KeyBank National Association

Mailcode: OH-01-51-0311

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention:              Amy L. MacLearie,

 KREC Commercial Loan Closer-Assistant Vice President

Telephone:            (216) 813-6935

Facsimile:             (216) 357-6383

 

With copies to:



KeyBank Real Estate Capital

Healthcare Group

4200 West Cypress Street, Suite 490

Tampa, Florida 33607-4168

Attention:               Grant Saunders, Senior Vice President

Telephone:             (813) 313-5516

Facsimile:              (813) 313-5555

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

SECURED LOAN AGREEMENTPage 34

 

 

ARTICLE 18
RESERVED

 

ARTICLE 19
ASSIGNMENTS AND PARTICIPATIONS

 

19.1.      Assignments and Participations.

 

(a)          Each Lender shall have the right to assign, transfer, sell,
negotiate, pledge or otherwise hypothecate this Agreement and any of its rights
and security hereunder and under the other Loan Documents to any other Eligible
Assignee with the prior written consent of the Agent and with the prior written
consent of Borrower, which consents by the Agent and the Borrowers shall not be
unreasonably withheld, conditioned or delayed (provided that no consent of
Borrower shall be required if the Eligible Assignee is also a Lender as of the
date hereof or if an Event of Default then exists) and no consent of the Agent
shall be required if the Eligible Assignee is also a Lender; provided, however,
that (i) the parties to each such assignment shall execute and deliver to Agent,
for its approval and acceptance, an Assignment and Assumption Agreement
substantially in the form of Exhibit H attached hereto (the “Assignment and
Assumption”), (ii) each such assignment shall be of a constant, and not a
varying, percentage of the assigning Lender’s rights and obligations under this
Agreement, (iii) if the potential assignee is not already a Lender hereunder, at
least ten (10) days prior to the date of the assignment, the potential assignee
shall deliver to Agent all information reasonably necessary for Agent to
successfully complete the Agent’s Patriot Act Customer Identification Process
and OFAC Review Process, (iv) unless the Agent and, so long as no Event of
Default exists, Borrowers otherwise consent, the aggregate amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment shall in no event be less than Five Million Dollars ($5,000,000), (v)
the Agent shall receive from the assigning Lender a processing fee of Three
Thousand Five Hundred Dollars ($3,500), and (vi) if the assignment is less than
the assigning Lender’s entire interest in the Loan, the assigning Lender must
retain at least a Ten Million Dollar ($10,000,000.00) interest in the Loan. The
Agent may designate any Eligible Assignee accepting an assignment of a specified
portion of the Loan to be a Co-Agent, an “Arranger” or similar title, but such
designation shall not confer on such Assignee the rights or duties of the Agent.
Upon such execution, delivery, approval and acceptance, and upon the effective
date specified in the applicable Assignment and Assumption, (a) the Eligible
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and under the
other Loan Documents, and Borrowers hereby agree that all of the rights and
remedies of Lenders in connection with the interest so assigned shall be
enforceable against Borrowers by an Eligible Assignee with the same force and
effect and to the same extent as the same would have been enforceable but for
such assignment, and (b) the assigning Lender thereunder shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Assumption, relinquish its
rights and be released from its obligations hereunder and thereunder.

 

(b)          By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the Eligible Assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) except as
provided in such Assignment and Assumption, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished in connection
therewith; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers
or the performance or observance by each Borrower of any of its obligations
under any Loan Document or any other instrument or document furnished in
connection therewith; (iii) such Eligible Assignee confirms that it has received
a copy of this Agreement together with such financial statements, Loan Documents
and other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into the Assignment and Assumption and to
become a Lender hereunder; (iv) such Eligible Assignee will, independently and
without reliance upon Agent, the assigning Lender or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Eligible Assignee appoints and authorizes the Agent to
take such action as the Agent on its behalf and to exercise such powers under
this Agreement and the other Loan Documents as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto; and (vi) such Eligible Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

SECURED LOAN AGREEMENTPage 35

 

 

(c)          Agent shall maintain a copy of each Assignment and Assumption
delivered to and accepted by it and shall record in its records the names and
address of each Lender and the Commitment of, and Percentage of the Loan owing
to, such Lender from time to time. Borrowers, the Agent and Lenders may treat
each entity whose name is so recorded as a Lender hereunder for all purposes of
this Agreement.

 

(d)          Upon receipt of an Assignment and Assumption executed by an
assigning Lender and an Eligible Assignee, Agent shall, if such Assignment and
Assumption has been properly completed and consented to if required herein,
accept such Assignment and Assumption, and record the information contained
therein in its records, and the Agent shall use its best efforts to give prompt
notice thereof to Borrowers (provided that neither the Agent nor the Lenders
shall be liable for any failure to give such notice).

 

(e)           Borrowers shall, at no cost or expense to Borrowers, use
reasonable efforts to cooperate with Agent and each Lender in connection with
the assignment of interests under this Agreement or the sale of participations
herein.

 

(f)           Anything in this Agreement to the contrary notwithstanding, and
without the need to comply with any of the formal or procedural requirements of
this Agreement, including this Section, any Lender may at any time and from time
to time pledge and assign all or any portion of its rights under all or any of
the Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from its obligations hereunder. To
facilitate any such pledge or assignment, the Agent shall, at the request of
such Lender, enter into a letter agreement with the Federal Reserve Bank in, or
substantially in, the form of the exhibit to Appendix C to the Federal Reserve
Bank of New York Operating Circular No. 12.

 

(g)          Anything in this Agreement to the contrary notwithstanding, any
Lender may assign all or any portion of its rights and obligations under this
Agreement to another branch or Affiliate of such Lender without first obtaining
the approval of any Agent or the Borrowers, provided that (i) such Lender
remains liable hereunder unless the Borrowers and Agent shall otherwise agree,
(ii) at the time of such assignment such Lender is not a Defaulting Lender,
(iii) such Lender gives the Agent and Borrower at least fifteen (15) days prior
written notice of any such assignment; (iv) the parties to each such assignment
execute and deliver to Agent an Assignment and Assumption, and (v) the Agent
receives from the assigning Lender a processing fee of One Thousand Five Hundred
Dollars ($1,500).

 

(h)          Each Lender shall have the right, without the consent of the
Borrowers, to sell participations to one or more Eligible Assignees in or to all
or a portion of its rights and obligations under the Loan and the Loan
Documents; provided, however, that (i) such Lender’s obligations under this
Agreement (including without limitation its Commitment to Borrower hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations (iii) the
Borrowers, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and with regard to any and all payments to be
made under this Agreement and (iv) the holder of any such participation shall
not be entitled to voting rights under this Agreement or the other Loan
Documents (but such holder may contract with the Lender selling such Eligible
Assignee its interest in such Lender’s share of the Loan as to voting of such
Lender’s interest under Section 20.6(b) [but not under any other section of this
Agreement], provided that any such agreement by a Lender shall bind only such
Lender alone and not Borrowers, the other Lenders or the Agent).

 

(i)           No Eligible Assignee of any rights and obligations under this
Agreement shall be permitted to subassign such rights and obligations. No
participant in any rights and obligations under this Agreement shall be
permitted to sell subparticipations of such rights and obligations.

 

SECURED LOAN AGREEMENTPage 36

 

 

(j)           Borrowers acknowledge and agree that Lenders may provide to any
Eligible Assignee or participant originals or copies of this Agreement, any
other Loan Document and any other documents, instruments, certificates,
opinions, insurance policies, letters of credit, reports, requisitions and other
materials and information of every nature or description, and may communicate
all oral information, at any time submitted by or on behalf of Borrowers or
received by any Lender in connection with the Loan or with respect to Borrowers,
provided that prior to any such delivery or communication, such Eligible
Assignees or participants shall agree to preserve the confidentiality of any of
the foregoing to the same extent that such Lender agreed to preserve such
confidentiality. In order to facilitate assignments to Eligible Assignees and
sales to Eligible Assignees, Borrowers shall execute such further documents,
instruments or agreements as Lenders may reasonably require; provided, that no
Borrower shall be required (i) to execute any document or agreement which would
materially decrease its rights, or materially increase its obligations, relative
to those set forth in this Agreement or any of the other Loan Documents
(including financial obligations, personal recourse, representations and
warranties and reporting requirements), or (ii) to expend more than incidental
sums of money or incidental administrative time for which it does not receive
reasonable reimbursement in order to comply with any requests or requirements of
any Lender in connection with such assignment or sale arrangement. In addition,
Borrowers agrees to cooperate fully with Lenders in the exercise of Lenders’
rights pursuant to this Section, including providing such information and
documentation regarding Borrower as any Lender or any potential Eligible
Assignee or participant may reasonably request and to meet with potential
Eligible Assignees.

 

19.2.      Several Liability.

 

Anything in this Agreement contained to the contrary notwithstanding, the
obligations of each Lender to Borrowers under this Agreement are several and not
joint and several; each Lender shall only be obligated to fund its Percentage of
each disbursement to be made hereunder up to the amount of its Commitment.
During any time, and only during such time, as Agent is the sole Lender and has
not assigned any portion or portions of its interest in the Loan to another
Lender pursuant to an Assignment and Assumption Agreement, Agent in its
individual capacity shall be liable for all of the obligations of the Lender
under this Agreement and the other Loan Documents. From and after the date that
Agent as the sole Lender assigns any portion or portions of its interest in the
Loan to another Lender pursuant to an Assignment and Assumption Agreement, then
Agent shall act as the administrative agent on behalf of itself as a Lender and
the other Lenders.

 

ARTICLE 20
AGENT

 

20.1.      Appointment.

 

KeyBank National Association is hereby appointed as Agent hereunder and under
each other Loan Document, and each Lender hereby irrevocably authorizes the
Agent to act as agent for such Lender and to take such actions as such Lender is
obligated or entitled to take under the provisions of this Agreement and the
other Loan Documents. Agent agrees to act as such upon the express conditions
contained in this Article in substantially the same manner that it would act in
dealing with a loan held for its own account. Agent shall not have a fiduciary
relationship with respect to any Lender by reason of this Agreement.

 

The provisions of this Article are solely for the benefit of the Agent and the
Lenders, and Borrowers shall not have any rights to rely on or enforce any of
the provisions hereof except as provided in Section 20.2 below. In performing
its functions and duties under this Agreement, the Agent shall act solely as
agent of Lender and does not assume, and shall not be deemed to have assumed,
any obligations toward or relationship of agency or trust with or for the
Borrowers.

 

20.2.      Reliance on Agent.

 

All acts of and communications by the Agent, as agent for the Lenders, shall be
deemed legally conclusive and binding; and Borrower or any third party
(including any court) shall rely on any and all communications or acts of the
Agent with respect to the exercise of any rights or the granting of any consent,
waiver or approval on behalf of a Lender in all circumstances where an action by
such Lender is required or permitted pursuant to this Agreement or the
provisions of any other Loan Document or by applicable law without the right or
necessity of making any inquiry of any individual Lender as to the authority of
Agent with respect to such matter. In no event shall any of the foregoing limit
the rights or obligations of any Lender with respect to any other Lender
pursuant to this Article 20.

 

SECURED LOAN AGREEMENTPage 37

 

 

20.3.      Powers.

 

The Agent shall have and may exercise such powers under the Loan Documents as
are specifically delegated to the Agent by the terms of each thereof, together
with such powers as are reasonably incidental thereto or are otherwise necessary
or desirable in connection with the administration of the Loan, and may exercise
all other powers of Lenders as are not made subject to the consent of the
Required Lenders pursuant to Section 20.6(a) or to the consent of all Lenders
pursuant to Section 20.6(b). Without limiting the foregoing, the Agent may
consent to or execute easements, plats, dedications, release of minor portions
of the collateral and similar documents. The Agent shall not be considered, or
be deemed, a separate agent of the Lenders hereunder, but is, and shall be
deemed, acting in its contractual capacity as Agent, exercising such rights and
powers under the Loan Documents as are specifically delegated to the Agent or
Agent is otherwise entitled to take hereunder. Agent shall have no implied
duties to the Lenders, or any obligation to the Lenders to take any action
except any action specifically provided by the Loan Documents to be taken by the
Agent.

 

20.4.      Disbursements.

 

(a)          At least one (1) Business Day (by 11:00 a.m. Cleveland time) prior
to the date the Loan is to be disbursed hereunder pursuant to this Agreement (or
at least two (2) LIBOR Business Days by 11:00 a.m. Cleveland time for such
disbursement to be made at the Adjusted LIBOR Rate), the Agent shall notify each
Lender of the proposed disbursement. Each Lender shall make available to Agent
(or the funding Lender or entity designated by the Agent), the amount of such
Lender’s Percentage of such disbursement (with respect to such Lender, such
amount being referred to herein as an “Advance”) in immediately available funds
not later than 11:00 a.m. (Cleveland time) on the date such disbursement is to
be made (such date being referred to herein as a “Funding Date”). Unless the
Agent shall have been notified by any Lender prior to such time for funding in
respect of any Advance that such Lender does not intend to make available to the
Agent such Lender’s Advance, the Agent may assume that such Lender has made such
amount available to the Agent and the Agent, in its sole discretion, may, but
shall not be obligated to, make available to Borrowers a corresponding amount.
If such corresponding amount is not in fact made available to the Agent by such
Lender on or prior to the respective Funding Date, such Lender agrees to pay and
Borrowers agree to repay to Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrowers until the date such amount is paid or repaid to Agent, at
(A) in the case of such Lender, the Federal Funds Effective Rate, and (B) in the
case of Borrowers, the interest rate applicable at the time to a disbursement
made on such Funding Date. If such Lender shall pay to Agent such corresponding
amount, such amount so paid shall constitute such Lender’s Advance, and if both
such Lender and Borrowers shall have paid and repaid, respectively, such
corresponding amount, Agent shall promptly return to Borrowers such
corresponding amount in same day funds.

 

(b)          Requests by the Agent for funding by the Lenders of disbursements
of the Loan will be made by facsimile. Each Lender shall make its Advance
available to the Agent in dollars and in immediately available funds to such
Lender and account as the Agent may designate, not later than Noon (Cleveland
time) on the Funding Date. Nothing in this Section 20.4 shall be deemed to
relieve any Lender of its obligation hereunder to make any Advance on any
Funding Date, nor shall any Lender be responsible for the failure of any other
Lender to perform its obligations to make any Advance hereunder, and the
Commitment of any Lender shall not be increased or decreased as a result of the
failure by any other Lender to perform its obligation to make any Advances
hereunder.

 

20.5.      Distribution and Apportionment of Payments.

 

(a)          Subject to Section 20.5(b), payments actually received by Agent for
the account of the Lenders shall be paid to them promptly after receipt thereof
by Agent, but in any event within one (1) Business Day, provided that, if any
such payments are not distributed to the Lenders within one (1) Business Day
after Agent’s receipt thereof, Agent shall pay to such Lenders interest thereon,
at the lesser of (i) the Federal Funds Effective Rate and (ii) if the applicable
payment represents repayment of a portion of the principal of the Loan, the rate
of interest applicable to such portion of the Loan, from the date of receipt of
such funds by Agent until such funds are paid in immediately available funds to
such Lenders provided such funds are received by Agent not later than 11:00 A.M.
(Cleveland time) on the date of receipt. All payments of principal and interest
in respect of the Loan, all payments of the fees described in this Agreement
(but not in any separate fee letter except to the extent expressly set forth
therein), and all payments in respect of any other obligations of Borrower under
the Loan Documents shall be allocated among such of Lenders as are entitled
thereto, in proportion of their respective Percentages or otherwise as provided
herein in the other Loan Documents, as the case may be. The Agent shall
distribute to each Lender at its primary address set forth herein or in its
Assignment and Assumption, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive, provided that the Agent
shall in any event not be bound to inquire into or determine the validity, scope
or priority of any interest or entitlement of any Lender and may suspend all
payments and seek appropriate relief (including without limitation instructions
from the Required Lenders, or all Lenders, as applicable, or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby. The order of priority herein
is set forth solely to determine the rights and priorities of the Lenders as
among themselves and may at any time or from time to time be changed by the
Lenders as they may elect, in writing, without necessity of notice to or consent
of or approval by Borrowers.

 

SECURED LOAN AGREEMENTPage 38

 

 

(b)          If a Lender (a “Defaulting Lender”) defaults in making any Advance
or paying any other sum payable by it hereunder, such sum together with interest
thereon at the Default Rate from the date such amount was due until repaid (such
sum and interest thereon as aforesaid referred to, collectively, as the “Lender
Default Obligation”) shall be payable by the Defaulting Lender (i) to any
Lender(s) which elect, at their sole option (and with no obligation to do so),
to fund the amount which the Defaulting Lender failed to fund or (ii) to Agent
or any other Lender which under the terms of this Agreement is entitled to
reimbursement from the Defaulting Lender for the amounts advanced or expended.
Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has repaid the Lender Default Obligation in full, all amounts
which would otherwise be distributed to the Defaulting Lender shall instead be
applied first to repay the Lender Default Obligation (to be applied first to
interest at the Default Rate and then to principal) until the Lender Default
Obligation has been repaid in full (whether by such application or by cure by
the Defaulting Lender), whereupon such Lender shall no longer be a Defaulting
Lender. Any interest collected from Borrowers on account of principal advanced
by any Lender(s) on behalf of a Defaulting Lender shall be paid to the Lender(s)
who made such advance and shall be credited against the Defaulting Lender’s
obligation to pay interest on the amount advanced at the Default Rate. If no
other Lender makes an advance a Defaulting Lender failed to fund, a portion of
the indebtedness of Borrowers to the Defaulting Lender equal to the Lender
Default Obligation shall be subordinated to the indebtedness of Borrowers to all
other Lenders and shall be paid only after the indebtedness of Borrowers to all
other Lenders is paid. The provisions of this Section shall apply and be
effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary or (ii) any instruction of Borrowers as to their desired application of
payments. No Defaulting Lender shall have the right to vote on matters which are
subject to the consent or approval of Required Lenders or all Lenders and while
any Lender is a Defaulting Lender the requisite percentage of Lenders which
constitutes the Required Lenders shall be calculated exclusive of the Percentage
of the Defaulting Lender. The Agent shall be entitled to (i) withhold or set
off, and to apply to the payment of the Lender Default Obligation any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the Lender Default Obligation and, to the extent such recovery would not
fully compensate the Lenders for the Defaulting Lender’s breach of this
Agreement, to collect damages. In addition, the Defaulting Lender shall
indemnify, defend and hold Agent and each of the other Lenders harmless from and
against any and all claims, actions, liabilities, damages, costs and expenses
(including attorneys’ fees and expenses), plus interest thereon at the Default
Rate, for funds advanced by Agent or any other Lender on account of the
Defaulting Lender or any other damages such persons may sustain or incur by
reason of or as a direct consequence of the Defaulting Lender’s failure or
refusal to abide by its obligations under this Agreement.

 

(c)          At least five Business Days prior to the first date on which
interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, agrees that it will deliver to the Agent two duly completed
copies of United States Internal Revenue Service Form W-8 BEN or W-8 ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement and the Note without deduction or withholding of any United
States federal income taxes. Each Lender which so delivers a Form W-8 BEN or W-8
ECI further undertakes to deliver the Agent two additional copies of such form
(or a successor form) on or before the date that such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and such amendments thereto or extensions or
renewals thereof as may be reasonably requested by the Agent, in each case
certifying that such Lender is entitled to receive payments under this Agreement
and the Note without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender advises the Agent that it is not capable
of receiving payments without any deduction or withholding of United States
federal income tax.

 

SECURED LOAN AGREEMENTPage 39

 

 

20.6.      Consents and Approvals.

 

(a)          Each of the following shall require the approval or consent of the
Required Lenders:

 

(i)           The exercise of any rights and remedies under the Loan Documents
following an Event of Default, provided that absent any direction from the
Required Lenders, Agent may exercise any right or remedy under the Loan
Documents as Agent may determine in good faith to be necessary or appropriate to
protect the Lenders or the collateral securing the Loan;

 

(ii)          Appointment of a successor Agent;

 

(iii)         Approval of Post-Default Plan (defined in Section 20.7(d)); and

 

(iv)         Except as referred to in subsection (b) below, approval of any
amendment or modification of this Agreement or any of the other Loan Documents,
or issuance of any waiver of any material provision of this Agreement or any of
the other Loan Documents;

 

(b)          Each of the following shall require the approval or consent of all
the Lenders:

 

(i)           Extension of the Maturity Date (beyond any extension permitted
herein) or forgiveness of all or any portion of the principal amount of the Loan
or any accrued interest thereon, or any other amendment of this Agreement or the
other Loan Documents which would reduce the interest rate options or the rate at
which fees are calculated or forgive any loan fee, or extend the time of payment
of any principal, interest or fees;

 

(ii)          Reduction of the percentage specified in the definition of
Required Lenders;

 

(iii)         Increasing the amount of the Loan or any non-consenting Lender’s
Commitment;

 

(iv)         Release of any lien on any material collateral (except as Borrowers
are entitled to under the Loan Documents); and

 

(v)          Amendment of the provisions of this Section 20.6.

 

(c)           In addition to the required consents or approvals referred to in
subsections (a) and (b) above, the Agent may at any time request instructions
from the Required Lenders with respect to any actions or approvals which, by the
terms of this Agreement or of any of the Loan Documents, the Agent is permitted
or required to take or to grant without instructions from any Lenders, and if
such instructions are promptly requested, the Agent shall be absolutely entitled
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever for refraining from taking any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Required Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders or, where applicable, all Lenders. The Agent shall promptly
notify each Lender at any time that the Required Lenders have instructed the
Agent to act or refrain from acting pursuant hereto.

 

(d)          Each Lender authorizes and directs the Agent to enter into the Loan
Documents other than this Agreement for the benefit of the Lenders. Each Lender
agrees that any action taken by the Agent at the direction or with the consent
of the Required Lenders in accordance with the provisions of this Agreement or
any other Loan Document, and the exercise by the Agent at the direction or with
the consent of the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all Lenders, except for actions specifically
requiring the approval of all Lenders. All communications from the Agent to the
Lenders requesting Lenders’ determination, consent, approval or disapproval (i)
shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral information provided to the Agent by
Borrower in respect of the matter or issue to be resolved, and (iv) shall
include the Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10)
Business Days after receipt of the request therefor from the Agent (the “Lender
Reply Period”). Unless a Lender shall give written notice to the Agent that it
objects to the recommendation or determination of the Agent (together with a
written explanation of the reasons behind such objection) within the Lender
Reply Period, such Lender shall be deemed to have approved of or consented to
such recommendation or determination. With respect to decisions requiring the
approval of the Required Lenders or all Lenders, the Agent shall upon receiving
the required approval or consent follow the course of action or determination
recommended to the Lenders by the Agent or such other course of action
recommended by the Required Lenders.

 

SECURED LOAN AGREEMENTPage 40

 

 

20.7.      Agency Provisions Relating to Collateral.

 

(a)          The Agent is hereby authorized on behalf of all Lenders, without
the necessity of any notice to or further consent from any Lender, at any time
and from time to time, to take any action with respect to any collateral for the
Loan or any Loan Document which may be necessary to preserve and maintain such
collateral or to perfect and maintain perfected the liens upon such collateral
granted pursuant to this Agreement and the other Loan Documents.

 

(b)          Except as provided in this Agreement, the Agent shall have no
obligation whatsoever to any Lender or to any other person or entity to assure
that any collateral exists or is owned by any Borrower or is cared for,
protected or insured or has been encumbered or that the liens granted herein or
in any of the other Loan Documents or pursuant hereto or thereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority.

 

(c)          Should the Agent commence any proceeding or in any way seek to
enforce the Agent’s or the Lenders’ rights or remedies under the Loan Documents,
irrespective of whether as a result thereof the Agent shall acquire title to any
collateral, each Lender, upon demand therefor from time to time, shall
contribute its share (based on its Percentage) of the reasonable costs and/or
expenses of any such enforcement or acquisition, including, but not limited to,
fees of receivers or trustees, court costs, title company charges, filing and
recording fees, appraisers’ fees and fees and expenses of attorneys to the
extent not otherwise reimbursed by Borrowers. Without limiting the generality of
the foregoing, each Lender shall contribute its share (based on its Percentage)
of all reasonable costs and expenses incurred by the Agent (including reasonable
attorneys’ fees and expenses) if the Agent employs counsel for advice or other
representation (whether or not any suit has been or shall be filed) with respect
to any collateral for the Loan or any part thereof, or any of the Loan
Documents, or the attempt to enforce any security interest or lien on any
collateral, or to enforce any rights of the Agent or the Lenders or any of
Borrowers’ or any other party’s obligations under any of the Loan Documents, but
not with respect to any dispute between Agent and any other Lender(s). It is
understood and agreed that in the event the Agent determines it is necessary to
engage counsel for Lender from and after the occurrence of a Default or Event of
Default, said counsel shall be selected by the Agent and written notice of such
selection, together with a copy of such counsel’s engagement letter and fee
estimate, shall be delivered to the Lenders.

 

(d)          In the event that all or any portion of the collateral for the Loan
is acquired by the Agent as the result of the exercise of any remedies hereunder
or under any other Loan Document, or is retained in satisfaction of all or any
part of Borrowers’ obligations under the Loan Documents, title to any such
collateral or any portion thereof shall be held in the name of the Agent or a
nominee or subsidiary of Agent, as agent, for the ratable benefit of the Agent
and the Lenders. The Agent shall prepare a recommended course of action for such
collateral (the “Post-Default Plan”), which shall be subject to the approval of
the Required Lenders. The Agent shall administer the collateral in accordance
with the Post-Default Plan, and upon demand therefor from time to time, each
Lender will contribute its share (based on its Percentage) of all reasonable
costs and expenses incurred by the Agent pursuant to the Post-Default Plan,
including without limitation, any operating losses and all necessary operating
reserves. To the extent there is net operating income from such collateral, the
Agent shall, in accordance with the Post-Default Plan, determine the amount and
timing of distributions to Lenders. All such distributions shall be made to
Lenders in accordance with their respective Percentages. In no event shall the
provisions of this subsection or the Post-Default Plan require the Agent or any
Lender to take an action which would cause such Lender to be in violation of any
applicable regulatory requirements.

 

SECURED LOAN AGREEMENTPage 41

 

 

20.8.      Lender Actions Against Borrower or the Collateral.

 

Each Lender agrees that it will not take any action, nor institute any actions
or proceedings, against any Borrower or any other person hereunder or under any
other Loan Documents with respect to exercising claims against such Borrower or
rights in any collateral without the consent of the Required Lenders. With
respect to any action by the Agent to enforce the rights and remedies of the
Agent and Lenders with respect to such Borrower and any collateral in accordance
with the terms of this Agreement, each Lender hereby consents to the
jurisdiction of the court in which such action is maintained.

 

20.9.      Assignment and Participation.

 

No Lender shall be permitted to assign or sell all or any portion of its rights
and obligations under this Agreement to any Borrower or any Affiliate of any
Borrower.

 

20.10.    Ratable Sharing.

 

Subject to Sections 20.4 and 20.5, Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Loan, equitable adjustment will be made so that, in effect, all such amounts
will be shared among them ratably in accordance with their Percentages, whether
received by voluntary payment, by the exercise of the right of set-off or
bankers’ lien, by counterclaim or cross action or by the enforcement of any or
all of the Loan Documents or any collateral and (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim, set-off,
bankers’ lien or otherwise, receive payment of a proportion of the aggregate
amount of the Loan held by it which is greater than its Percentage of the
payments on account of the Loan, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with their
Percentages; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were
the direct creditor of Borrowers in the amount of such participation.

 

20.11.    General Immunity.

 

Neither Agent nor any of its directors, officers, agents or employees shall be
liable to Borrowers or any Lender for any action taken or omitted to be taken by
it or them hereunder or under any other Loan Document or in connection herewith
or therewith, except for its or their own gross negligence or willful
misconduct. In the absence of gross negligence, the Agent shall not be liable
for any apportionment or distribution of payments made by it in good faith
pursuant to Section 20.5, and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due, but not made, shall be to recover from the
recipients of such payments any payment in excess of the amount to which they
are determined to have been entitled.

 

20.12.    No Responsibility for Loan, Recitals, etc..

 

Neither Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any use of the Loan; (ii) the performance or observance of any of the
covenants or agreements of any party to any Loan Document; (iii) the
satisfaction of any condition specified in this Agreement, except receipt of
items purporting to be the items required to be delivered to any Agent; or
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith, provided that the
foregoing shall not release Agent from liability for its gross negligence or
willful misconduct.

 

SECURED LOAN AGREEMENTPage 42

 

 

20.13.    Action on Instructions of Lenders.

 

The Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by all the Lenders (or the Required Lenders, if such action
may be directed hereunder by the Required Lenders), and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
Lenders. Each Lender, severally to the extent of its Percentage, hereby agrees
to indemnify Agent against and hold it harmless from any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action, provided that the foregoing shall not release Agent from liability for
its gross negligence or willful misconduct.

 

20.14.    Employment of Agents and Counsel.

 

The Agent may undertake any of its duties as Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be liable to Lenders, except as to money or securities received by them or
their authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning all matters pertaining to the agency
hereby created and its duties hereunder and under any other Loan Document.

 

20.15.    Reliance on Documents; Counsel.

 

The Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Agent, which counsel may be an employee of Agent, provided that the
foregoing shall not release the Agent from liability for its gross negligence or
willful misconduct. Any such counsel shall be deemed to be acting on behalf of
Lender in assisting the Agent with respect to the Loan, but shall not be
precluded from also representing Agent in any matter in which the interests of
Agent and the other Lenders may differ.

 

20.16.    Agent’s Reimbursement and Indemnification.

 

Lenders agree to reimburse and indemnify Agent ratably (i) for any amounts
(excluding principal and interest on the Loan and loan fees) not reimbursed by
Borrowers for which Agent is entitled to reimbursement under the Loan Documents,
(ii) for any other expenses incurred by Agent on behalf of Lender, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents, if not paid by Borrowers, (iii) for any expenses incurred by
Agent on behalf of Lender which may be necessary or desirable to preserve and
maintain collateral or to perfect and maintain perfected the liens upon the
collateral granted pursuant to this Agreement and the other Loan Documents, if
not paid by Borrowers, (iv) for any amounts and other expenses incurred by Agent
on behalf of Lender in connection with any default by any Lender hereunder or
under the other Loan Documents, if not paid by such Lender, and (v) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against Agent in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of Agent.

 

20.17.    Rights as a Lender.

 

With respect to its Commitment, if any, Agent shall have the same rights, powers
and obligations hereunder and under any other Loan Document as any Lender and
may exercise such rights and powers as though it were not an Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
Agent in its individual capacities. Borrowers and each Lender acknowledge and
agree that Agent and/or its affiliates may accept deposits from, lend money to,
hold other investments in, and generally engage in any kind of trust, debt,
equity or other transaction or have other relationships, in addition to those
contemplated by this Agreement or any other Loan Document, with Borrowers or any
of their affiliates in which Borrowers or such affiliate are not restricted
hereby from engaging with any other person.

 

SECURED LOAN AGREEMENTPage 43

 

 

20.18.    Lenders’ Credit Decisions.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on the financial statements and other
information prepared by Borrowers and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and the other Loan Documents. Each Lender also acknowledges that
it will, independently and without reliance upon Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.

 

20.19.    Notice of Events of Default.

 

Should Agent receive any written notice of the occurrence of a default or Event
of Default, or should the Agent send Borrowers a notice of Default or Event of
Default, the Agent shall promptly furnish a copy thereof to each Lender.

 

20.20.    Successor Agent.

 

(a)          Agent may resign from the performance of all its functions and
duties hereunder at any time by giving at least thirty (30) days prior written
notice to Lenders and Borrowers. Such resignation shall take effect on the date
set forth in such notice or as otherwise provided below. Such resignation by
Agent as agent shall not affect its obligations hereunder, if any, as a Lender.

 

(b)          Upon resignation by the Agent, or any successor Agent, the Required
Lenders shall appoint a successor Agent with the written consent of Borrowers,
which shall not be unreasonably withheld, conditioned or delayed (provided that
no consent of Borrowers shall be required if an Event of Default then exists).
If no successor Agent shall have been so appointed by the Required Lenders (with
the consent of Borrowers as set forth in the preceding sentence), and shall have
accepted such appointment within thirty (30) days after the retiring Agent’s
giving notice of resignation, then the retiring Agent may appoint a successor
Agent with the consent of Borrower, which shall not unreasonably withheld,
conditioned or delayed (provided that no consent of Borrower shall be required
if an Event of Default then exists). Upon the acceptance of any appointment as
an Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the Agent and the Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents other than
its liability, if any, for duties and obligations accrued prior to its
retirement. After any retiring Agent’s resignation hereunder as an Agent, the
provisions of this Article 20 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
an Agent hereunder and under the other Loan Documents. In the event that Synovus
Bank, in its sole discretion, elects to become successor Agent, the consent of
Borrowers shall not be required.

 

ARTICLE 21
WAIVER OF JURY TRIAL

 

EACH BORROWER AND LENDER EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP
WHICH IS THE SUBJECT OF THIS AGREEMENT AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

SECURED LOAN AGREEMENTPage 44

 

 

EXECUTED as of the date first set forth above.

 

BORROWERS:   SUMTER PLACE OWNER, LLC, a Delaware limited liability company      
      By: /s/ John Mark Ramsey       John Mark Ramsey, Authorized Signatory    
    AGENT:   KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent on behalf of itself and the other lenders             By:
/s/ John Hyland       John Hyland, AVP-Closing Officer         LENDERS:  
KEYBANK NATIONAL ASSOCIATION, a national banking association             By: /s/
John Hyland       John Hyland, AVP-Closing Officer

 

SECURED LOAN AGREEMENTPage 45

 

 

EXHIBIT A-1

 

Legal Description of Sumter Place Land

 

THAT PORTION OF SECTION 3, TOWNSHIP 19 SOUTH, RANGE 23 EAST, SUMTER COUNTY,
FLORIDA, DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE SOUTHWEST CORNER OF TRACT 'J', ALLENDALE VILLAS, PLAT BOOK 9,
PAGES 12 AND 12A, AS RECORDED IN PUBLIC RECORDS OF SUMTER COUNTY, FLORIDA,
THENCE NORTH 89°32'10" WEST ALONG THE NORTH RIGHT OF WAY LINE OF COUNTY ROAD
NUMBER 466A, A DISTANCE OF 620.70 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
CONCAVE TO THE NORTHEAST HAVING A RADIUS OF 48.00 FEET TO WHICH A RADIAL LINE
BEARS S63°17'31"W, THENCE DEPARTING SAID RIGHT OF WAY LINE RUN NORTHERLY 22.76
FEET ALONG THE ARC THEREOF THROUGH A CENTRAL ANGLE OF 27°10'25" TO THE POINT OF
TANGENCY; THENCE N00°27'56"E A DISTANCE OF 46.21 FEET; THENCE N04°46'25"W,
161.20 FEET; THENCE N00°12'37"E, 148.59 FEET; THENCE N89°32'10"W, 14.01 FEET TO
THE POINT OF BEGINNING; THENCE S16°20'52”W, 51.15 FEET; THENCE S00°27'50"W,
79.09 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE TO THE WEST AND HAVING A
RADIUS OF 498.00 FEET; THENCE SOUTHERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 05°49'00", AN ARC DISTANCE OF 50.56 FEET TO THE POINT OF
TANGENCY; THENCE S06°16'49"W, 97.21 FEET; THENCE S02°19'35"W, 79.52 FEET TO A
POINT ON A NON-TANGENT CURVE CONCAVE TO THE WEST, HAVING A RADIUS OF 48.00 FEET
AND A CHORD BEARING AND DISTANCE OF S14°16'20"W, 22.91 FEET TO WHICH A RADIAL
LINE BEARS S89°32'10"E; THENCE SOUTHERLY ALONG THE ARC OF SAID CURVE, THROUGH A
CENTRAL ANGLE OF 27°37'02", AN ARC DISTANCE OF 23.14 FEET TO SAID RIGHT OF WAY
LINE OF COUNTY ROAD NUMBER 466A; THENCE ALONG SAID RIGHT OF WAY LINE AND A
NON-TANGENT LINE RUN N89°32'10"W, A DISTANCE OF 477.79 FEET; THENCE DEPARTING
SAID RIGHT-OF-WAY LINE RUN N00°27'50" E A DISTANCE OF 30.00 FEET; THENCE
PARALLEL WITH SAID RIGHT-OF-WAY LINE RUN N89°32'10"W A DISTANCE OF 159.78 FEET
TO THE BOUNDARY OF VILLAGES OF SUMTER UNIT NO. 147, PER PLAT THEREOF RECORDED IN
PLAT BOOK 9, PAGES 8 THROUGH 8D, PUBLIC RECORDS OF SUMTER COUNTY, FLORIDA;
THENCE ALONG SAID BOUNDARY WITH THE FOLLOWING TWO (2) COURSES: RUN N00°23'44"E A
DISTANCE OF 380.00 FEET; THENCE S89°32'10"E A DISTANCE OF 672.49 FEET; THENCE
DEPARTING SAID PLATTED BOUNDARY RUN S00°27'50”W A DISTANCE OF 32.80 FEET TO THE
POINT OF BEGINNING.

 

TOGETHER WITH A NON EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS OVER THE FOLLOWING
INTERNAL ROADS AND DRIVES) AS MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

EXHIBIT A-1Page 1

 

 

THAT PORTION OF SECTION 3, TOWNSHIP 19 SOUTH, RANGE 23 EAST, SUMTER COUNTY,
FLORIDA, DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE SOUTHWEST CORNER OF TRACT 'J', ALLENDALE VILLAS, PLAT BOOK 9,
PAGES 12 AND 12A, AS RECORDED IN PUBLIC RECORDS OF SUMTER COUNTY, FLORIDA,
THENCE N89°32'10"W ALONG THE NORTH RIGHT OF WAY LINE OF COUNTY ROAD NUMBER 466A,
A DISTANCE OF 620.70 FEET TO THE POINT OF BEGINNING, SAID POINT OF BEGINNING
ALSO BEING THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST HAVING A RADIUS OF
48.00 FEET TO WHICH A RADIAL LINE BEARS S63°17'31"W, THENCE DEPARTING SAID RIGHT
OF WAY LINE RUN NORTHERLY 22.76 FEET ALONG THE ARC THEREOF THROUGH A CENTRAL
ANGLE OF 27°10'25" TO THE POINT OF TANGENCY; THENCE N00°27'56"E A DISTANCE OF
46.21 FEET; THENCE N04°46'25"W, 161.20 FEET; THENCE N00°12'37"E, 99.25 FEET TO
THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF
23.00 FEET; THENCE RUN NORTHEASTERLY 36.23 FEET ALONG THE ARC THEREOF THROUGH A
CENTRAL ANGLE OF 90°15'13" TO THE POINT OF TANGENCY; THENCE S89°32'10"E, 356.81
FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHERLY, HAVING A RADIUS OF
32.50 FEET; THENCE RUN EASTERLY 15.78 FEET ALONG THE ARC THEREOF THROUGH A
CENTRAL ANGLE OF 27°49'35"; THENCE DEPARTING SAID CURVE RUN N28°17'25"E A
DISTANCE OF 26.00 FEET TO A POINT ON A CURVE CONCAVE SOUTHERLY, HAVING A RADIUS
OF 57.00 FEET TO WHICH A RADIAL LINE BEARS N29°05'17”E, CHORD BEARING AND
DISTANCE OF N75°13'27”W, 28.18 FEET; THENCE RUN WESTERLY 28.48 FEET ALONG THE
ARC THEREOF THROUGH A CENTRAL ANGLE OF 28°37'27" TO THE POINT OF TANGENCY;
THENCE N89°32'10"W, 786.04 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE
SOUTHERLY, HAVING A RADIUS OF 59.20 FEET; THENCE RUN WESTERLY, 7.56 FEET ALONG
THE ARC THEREOF THROUGH A CENTRAL ANGLE OF 07°19'07" TO THE POINT OF REVERSE
CURVATURE OF A CURVE CONCAVE NORTHERLY, HAVING A RADIUS OF 10.00 FEET; THENCE
RUN WESTERLY 11.25 FEET ALONG THE ARC THEREOF THROUGH A CENTRAL ANGLE OF
64°27'44" TO THE POINT OF TANGENCY; THENCE N32°23'33"W A DISTANCE OF 4.42 FEET
TO THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHWESTERLY HAVING A RADIUS OF
38.00 FEET; THENCE RUN NORTHWESTERLY 37.92 FEET ALONG THE ARC THEREOF THROUGH A
CENTRAL ANGLE OF 57°10'11" TO THE POINT OF TANGENCY; THENCE N89°33'44"W, 195.69
FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS
OF 30.00 FEET; THENCE RUN SOUTHWESTERLY, 47.21 FEET ALONG THE ARC THEREOF
THROUGH A CENTRAL ANGLE OF 90°10'20" TO THE POINT OF TANGENCY; THENCE
S00°15'57"W, 342.12 FEET TO A POINT 30.00 FEET NORTH OF THE NORTH RIGHT-OF-WAY
LINE OF COUNTY ROAD NUMBER 466A; THENCE PARALLEL WITH SAID RIGHT-OF-WAY LINE RUN
S89°32'10"E, 16.00 FEET; THENCE RUN N00°15'57"E, 340.17 FEET TO THE POINT OF
CURVATURE OF A CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 16.00 FEET;
THENCE RUN NORTHEASTERLY 25.18 FEET ALONG THE ARC THEREOF THROUGH A CENTRAL
ANGLE OF 90°10'20" TO THE POINT OF TANGENCY; THENCE S 89°33'44" E A DISTANCE OF
190.69 FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHWESTERLY, HAVING A
RADIUS OF 25.00 FEET; THENCE RUN SOUTHEASTERLY, 25.97 FEET ALONG THE ARC THEREOF
THROUGH A CENTRAL ANGLE OF 59°31'26" TO THE POINT OF TANGENCY; THENCE
S30°02'18"E, 31.99 FEET TO THE INTERSECTION WITH A CURVE CONCAVE SOUTHERLY,
HAVING A RADIUS OF 33.00 FEET TO WHICH A RADIAL LINE BEARS N30°02'18”W; THENCE
RUN EASTERLY, 17.57 FEET ALONG THE ARC THEREOF THROUGH A CENTRAL ANGLE OF
30°30'07" TO THE POINT OF TANGENCY; THENCE S89°32'10"E A DISTANCE OF 355.00 FEET
TO THE POINT OF CURVATURE OF A CURVE CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF
23.00 FEET; THENCE RUN SOUTHEASTERLY 36.13 FEET ALONG THE ARC THEREOF THROUGH A
CENTRAL ANGLE OF 90°00'00" TO THE POINT OF TANGENCY; THENCE S00°27'50"W, 79.09
FEET TO THE POINT OF CURVATURE OF A CURVE CONCAVE TO THE WEST AND HAVING A
RADIUS OF 498.00 FEET; THENCE SOUTHERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 05°49'00", AN ARC DISTANCE OF 50.56 FEET TO THE POINT OF
TANGENCY; THENCE S06°16'49"W, 97.21 FEET; THENCE S02°19'35"W, 79.52 FEET TO A
POINT ON A NON-TANGENT CURVE CONCAVE TO THE WEST, HAVING A RADIUS OF 48.00 FEET
AND A CHORD BEARING AND DISTANCE OF S14°16'20"W, 22.91 FEET TO WHICH A RADIAL
LINE BEARS S89°32'10"E; THENCE SOUTHERLY ALONG THE ARC OF SAID CURVE, THROUGH A
CENTRAL ANGLE OF 27°37'02", AN ARC DISTANCE OF 23.14 FEET TO SAID RIGHT OF WAY
LINE; THENCE S89°32'10"E, ALONG SAID RIGHT OF WAY LINE AND A NON-RADIAL LINE A
DISTANCE OF 69.15 FEET TO THE POINT OF BEGINNING.

 

EXHIBIT A-1Page 2

 

 

EXHIBIT A-2

 

Legal Description of Sumter Grand Land

 

[TO BE ADDED AT CLOSING OF SUMTER GRAND PROPERTY]

 

EXHIBIT A-2Page 1

 

 

EXHIBIT B-1

 

Sumter Place Permitted Exceptions

 

1.Any lien or claim of lien for services, labor or materials which may take
priority over the estate or interest insured by reason of that certain Notice of
Commencement recorded under O.R. Book 2635, Page 35 and amended in O.R. Book
2642, Page 353, of the Public Records of Sumter County, Florida. (As to Internal
Roads and Drives only)

2.Notice of Adoption of the Villages of Sumter Development of Regional Impact
recorded in O.R. Book 819, Page 157, together with Amendments recorded in O.R.
Book 833, Page 157, O.R. Book 950, Page 621, O.R. Book 1072, Page 572, O.R. Book
1072, Page 585, O.R. Book 1194, Page 69, O.R. Book 1511, Page 680, O.R. Book
1664, Page 60, O.R. Book 1683, Page 198, O.R. Book 1715, Page 631, O.R. Book
1972, Page 147, O.R. Book 1972, Page 160, O.R. Book 2044, Page 771, O.R. Book
2259, Page 52, O.R. Book 2514, Page 466, O.R. Book 2532, Page 45, O.R. Book
2536, Page 719 and O.R. Book 2538, Page 512, Public Records of Sumter County,
Florida.

3.Memorandum of Agreement by and between Sumter County, Florida, and Lake County
Service Corporation recorded in O.R. Book 1599, Page 470, together with Amended
and Restated Memorandum of Agreement recorded in O.R. Book 2236, Page 520,
Public Records of Sumter County, Florida.

4.Notice of Recontouring of Land (NOPC Area 6) Development Agreement for the
Villages of Sumter DRI Substantial Deviation recorded in O.R. Book 1268, Page
133, Public Records of Sumter County, Florida.

5.Grant of Easement in favor of the Villages Water Conservation Authority,
L.L.C., a Florida limited liability company, recorded in O.R. Book 1508, Page
803, together with Assignment of Easements in favor of North Sumter County
Utility Dependent District recorded in O.R. Book 2260, Page 562, Public Records
of Sumter County, Florida.

6.Grant of Easement in favor of the Villages Water Conservation Authority,
L.L.C., a Florida limited liability company, recorded in O.R. Book 1508, Page
412, together with Assignment of Easements in favor of North Sumter County
Utility Dependent District recorded in O.R. Book 2260, Page 562, Public Records
of Sumter County, Florida.

7.Notice of Establishment of North Sumter County Utility Dependent District
recorded in O.R. Book 2219, Page 21, Public Records of Sumter County, Florida.

8.Grant of Easements in favor of North Sumter Utility Company, L.L.C., a Florida
limited liability company, recorded in O.R. Book 1966, Page 669, together with
Assignment of Easements and Assumption of Obligations in favor of North Sumter
County Utility Dependent District recorded in O.R. Book 2260, Page 556, Public
Records of Sumter County, Florida.

9.Grant of Easements in favor of the Villages Water Conservation Authority,
L.L.C., a Florida limited liability company, recorded in O.R. Book 1967, Page 1,
together with Assignment of Easements and Assumption of Obligations in favor of
North Sumter County Utility Dependent District recorded in O.R. Book 2260, Page
556, Public Records of Sumter County, Florida.

10.Terms and conditions of the following: that certain Unrecorded Amended and
Restated Ground Lease referenced in the Amended and Restated Memorandum of
Ground Lease between GTMJ Investment Group, LLC and Retirement One, LLC, a
Florida limited liability company recorded in O.R. Book 2597, Page 791, Public
Records of Sumter County, Florida. Notice of Leased Premises Not Subject to
Construction Liens recorded in O.R. Book 2226, Page 299, Public Records of
Sumter County, Florida.

11.Declaration of Covenant for the Payment of Amenity Fees recorded in O.R. Book
2468, Page 380, Public Records of Sumter County, Florida.

12.Amended and Restated Memorandum of Ground Lease recorded in O.R. Book 2594,
Page 727, Public Records of Sumter County, Florida. (As to Internal Roads and
Drives only)

13.Matters shown on the ALTA/ ACSM Land Title Survey of Farner Barley and
Associates, Inc., dated April 9, 2013, with last revision dated December 19,
2014, namely, encroachments of the concrete block wall, charging stations,
landscaping, curbing and parking spaces located on the north side of the
property into the Utility Easement recorded in Official Records Book 1966 Page
669 and ORB 1967 Page 1 Public Records of Sumter County, Florida.



14.Declaration of Covenant for the Payment of Amenity Fees recorded in O.R. Book
2598, Page 1, Public Records of Sumter County, Florida.(As to Internal Roads and
Drives only)

 

EXHIBIT B-1Page 1

 

 

EXHIBIT B-2

 

Sumter Grand Permitted Exceptions

 

[TO BE ADDED AT CLOSING OF SUMTER GRAND PROPERTY]

 

EXHIBIT B-2Page 1

 

 

EXHIBIT C

 

Title Requirements

 

1.Title Insurance Company Requirements. The maximum single risk (i.e., the
amount insured under any one policy) by a title insurer may not exceed 25% of
that insurer’s surplus and statutory reserves. Reinsurance must be obtained by
closing for any policy exceeding such amount.

 

2.Loan Policy Forms. Standard American Land Title Association form of mortgagee
insurance policy, must be used.

 

3.Insurance Amount. The amount insured must equal at least the original
principal amount of the Loan.

 

4.Named Insured. The named insured under the Title Policy must be substantially
the same as the following: “KeyBank National Association, as agent for the
benefit of the Lenders, and its respective successors and assigns.”

 

5.Arbitration. In the event that the form policy which is utilized includes a
compulsory arbitration provision, the insurer must agree that such compulsory
arbitration provisions do not apply to any claims by or on behalf of the
insured.

 

6.Date of Policy. The effective date of the Title Policy must be as of the date
and time of the recording of the applicable Mortgage(s).

 

7.Legal Description. The legal description of the property contained in the
Title Policy must conform to (a) the legal description shown on the survey of
the property, and (b) the legal description contained in the Mortgage.

 

8.Easements. Each Title Policy shall insure, as separate parcels: all
appurtenant easements and other estates benefiting the property.

 

9.Exceptions to Coverage. With respect to the exceptions, the following applies:

 

a)Each Title Policy shall afford the broadest coverage available in the state in
which the subject property is located.

 

b)The “standard” exceptions (such as for parties in possession or other matters
not shown on public records) must be deleted to the extent permitted by law or
regulation.

 

c)The “standard” exception regarding tenants in possession under residential
leases, should also be deleted. In the alternative, the exception should read
substantially as follows: “Rights or claims of parties in possession under
residency agreements, as residents only, without any right of first refusal to
purchase any portion of the property.” For commercial properties, a rent roll
should be attached in lieu of the general exception.

 

d)The standard survey exception to the Title Policy must be modified to read
“shortages in area” only.

 

e)Any exception for taxes, assessments, or other lienable items must expressly
insure that such taxes, assessments, or other items are not yet due and payable.

 

f)Any lien, encumbrance, condition, restriction, or easement of record must be
listed in the Title Policy, and the Title Policy must affirmatively insure
against all loss or damage due to encroachments upon insured easements, if any.

 

EXHIBIT CPage 1

 

 

g)The Title Policy may not contain any exception for any filed or unfiled
mechanics’ or materialmen’s liens.

 

10.Endorsements. With respect to endorsements, the following applies:

 

Lender may require the following
endorsements where applicable and
available: due execution single tax lot       Access     Address first loss
subdivision Assessments last dollar tie in assignment of leases and rents
leasehold usury assignment of loan documents mineral rights   Contiguity
mortgage tax   doing business reverter  

 

11.Informational Matters. The Policy must include, as an informational note, the
following:

 

The recorded plat number together with recording information.

 

12.Delivery of Copies. Legible copies of all easements, encumbrances, or other
restrictions shown as exceptions on the Title Policy must be delivered with the
first draft of the title commitment.

 

EXHIBIT CPage 2

 

 

EXHIBIT D

 

SURVEY REQUIREMENTS

 

Property Survey:

 

1.A survey shall be certified to Lender ___________ and ___________ [(insert
names of Borrower and Title Insurance Company)] by a registered land surveyor.
The survey is to have the surveyor’s seal affixed and shall reflect a current
date. Older surveys are acceptable if updated and re-certified.

 

2.The full legal description and street address must be shown. The legal
description must be identical to that contained in the title insurance
commitment. If the premises are described as being on a filed plat or map, the
survey should contain a legend relating the parcel to the map on which it is
shown.

 

3.All perimeter property lines must be specifically identified. Show the
location by courses and distances of: (a) the parcel to be covered by the
mortgage; (b) clearly designate the point of beginning and the relation of the
point of beginning of said parcel to the monument from which it is fixed; (c)
all servient easements; (d) the established building line; (e) all easements
appurtenant to said parcel (f) the line of the street or streets abutting the
parcel and the width of said streets; (g) the location by courses and distances
of the nearest intersection of two streets to the subject property.

 

4.The number of square feet or acres contained in the parcel must be
specifically identified.

 

5.All streets adjacent to the property and R.O.W. lines must be specifically
identified. The survey must disclose that access to the adjacent streets exists.

 

6.All exceptions on the title insurance commitment must be plotted (or,
identified on the face of the survey as not plottable). Indicate the reason that
any exceptions (except liens) are not plottable.

 

7.All easements affecting the property shall be identified by recording
information (book and page or document number of instrument creating the
easement).

 

8.Identify all utility lines as they service the property and improvements
(sewer, water, gas, electric and telephone). Indicate whether the utility line
is above or below grade and show the sizes of the respective service.

 

9.Show and describe encroachments or make a positive statement there are not
encroachments.

 

10.State whether or not the property appears on any U.S. Department of H.U.D.
Flood Insurance Boundary Map and, if so, further state the map number and
whether or not the property appears in the “Flood Hazard” shown on the map.

 

11.Show the location of railroad tracks and sidings.

 

12.The location of rubbish fills, sloughs, springs, filled-in wells or cisterns
and seep holes should be charted wherever possible.

 

13.For property on which existing improvements are to remain, include:

 

(a)All structures and improvements including sidewalks, stoops, over-hangs, and
parking areas must be shown. The square footage of all structures must be
listed. Show all structures and improvements on said parcel with horizontal
lengths of all sides and the relation thereof by distances to (i) all boundary
lines of the parcel; (ii) servient easements; (iii) established building lines;
and (iv) street lines.

 

(b)Identify parking and paved areas. Identify the number of vehicles that may be
parked in each parking area.

 

EXHIBIT DPage 1

 

 

FORM OF CERTIFICATION FOR SURVEYS

 

To KeyBank National Association, as agent for the benefit of the Lenders,
___________ and ___________ (insert Borrower and Title Insurance Company):

 

This is to certify that this map or plat and the survey on which it is based
were made in accordance with the “2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys,” jointly established and adopted by ALTA and NSPS,
and includes Items [2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9, 10, 11(a), 13 and 16] of
Table A thereof. The field work was completed on ___________. Pursuant to the
Accuracy Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, undersigned further certifies that in my professional opinion, as
a land surveyor registered in the State of __________, the Relative Positional
Accuracy of this survey does not exceed that which is specified therein.

 

Date of Plat or Map:
_______________                                                            (signed)                           (seal)

Registration No.

 

EXHIBIT DPage 2

 

 

EXHIBIT E

 

[tex10-24pg62.jpg] 

INSURANCE REQUIREMENTS FOR COMMERCIAL REAL ESTATE LOANS

TERM LOAN – Existing or Completed Building – Health Care Group

 

Named Insured (Borrower): Retirement Two, LLC and Sumter Place Owner, LLC

 

Collateral Property Addresses:        Sumter Grand: 1490 Killingsworth Way, The
Villages, FL 32162 and

Sumter Place: 1550 Killingsworth Way, The Villages, FL 32162

 

Mortgagee:KeyBank National Association, its successors and/or assignees, for
itself and, when applicable, as agent for other participating lenders

 

Mortgagee address:KeyBank Real Estate Capital, Attention: Insurance Dept  11501
Outlook Street, Suite #300, Overland Park, KS 66211

 

Deductible under any line of coverage (except flood, quake and named windstorm)
must not exceed $100,000.

 

NOTE: EVIDENCE OF INSURANCE MUST ADDRESS ALL THESE POINTS

PROPERTY

Required

coverage and conditions:

 

·     “Special Form” equivalent to ISO standard, or “Risks of loss not otherwise
excluded” for coverage comparable to ISO Special Form, including damage from
windstorm and hail

·     Boiler & Machinery or Breakdown coverage for buildings with boilers,
elevators or central HVAC (not required for per-unit HVAC)

·     Replacement cost valuation for building. Actual loss sustained for
business income.

·     No coinsurance / coinsurance waived

·     At least 180 days extended period of recovery provision under business
income

Additional causes of loss if specified:

¨ Flood – mandatory at NFIP limits ($250,000 per residential bldg.,

$500,000 per commercial bldg.) if property is in Special Flood Hazard Area

¨  Additional or alternative flood limits: $1,000,000

¨  Earthquake $ 25% of value if location is high-risk for earthquake

x Terrorism

x Ordinance or Law: (A) Loss of value of undamaged part – within full building
limit

(if sublimit applies, it should be at least 25% of hard cost value);

(B) Demolition and (C) Increased Cost of Construction: $1,000,000

¨ Other

 

Amount of insurance:

Building: Sufficient to cover insurable value (cost to construct less standard
exclusions such as

foundation):  Sumter Place $23,630,000

Sumter Grand $32,010,000

Business interruption: Sufficient to cover 12 months’ revenue or rental income:

Sumter Place  $9,274,107

Sumter Grand $8,601,995

Mortgagee Clause:

 

Mortgagee identified as above.

Mortgagee provisions must match standard clause of ISO forms or Lender’s Loss
Payable clause per section D of ISO form CP 12 18 (06 07); INCLUDE COPY WITH
CERTIFICATE

 

Documentation:

Acord 28 Evidence of Property Insurance

·     All details specified above must be specifically addressed.

·     All deductibles and any sub-limits must be disclosed.

·     If program is blanket over other locations as well as loan property, show
policy limits along with values reported to insurer for the subject location.

 

EXHIBIT EPage 1

 

 

GENERAL LIABILITY

 

Coverage form:

Commercial General Liability – equivalent to ISO standard occurrence-based form,
including bodily injury, property damage, personal injury, contractual liability
and products/completed operations liability, unless otherwise agreed by lender.
Claims-made form may be accepted if linked to claims-made professional liability
coverage.

 

Limit of liability per occurrence:

 

 

Not less than $3,000,000 combining primary and excess

 

Mortgagee as Additional Insured:

 

 

Mortgagee identified on page 1.

Coverage granted per ISO form CG 20 18 or CG 20 26, or equivalent.

INCLUDE COPY OF ENDORSEMENT OR POLICY PROVISIONS WITH CERTIFICATE.

 

Documentation:

Acord 25 Certificate of Liability Insurance

 

 

BORROWER’S PROPERTY, GENERAL LIABILITY AND UMBRELLA/EXCESS INSURERS MUST HAVE
BEST’S RATINGS NOT LESS THAN A:X UNLESS OTHERWISE AGREED TO BY LENDER.

 

OTHER COVERAGES

 

Workers’ Compensation:

Statutory benefits for the state where the building is located. This requirement
may be waived if borrowing entity has no employees and property manager produces
evidence of workers’ compensation coverage.

 

Employer’s Liability:

$100,000 per accident for accidental injury; $100,000 per employee and $100,000
aggregate for occupational illness or disease.

 

Business Auto Liability: Covering owned, non-owned and hired/rented vehicles

 

Environmental Liability:

 

¨ Requirement applies only if checked. Form should cover liability for bodily
injury and property damage claims, both on and off site, arising from existing
and newly-discovered conditions, and include mortgagee as an insured along with
borrower. Full quote and specimen forms must be submitted for lender approval.

Required limit: $[TBD if coverage is applicable]

 

Medical Professional Liability:

x Required if the borrowing entity is providing medical or healthcare services
including assisted living.

Required limit not less than: $1,000,000

 

EXHIBIT EPage 2

 

 

EXHIBIT F

 

RESERVED

 

EXHIBIT FPage 1

 

 

EXHIBIT G

 

FORM OF BORROWERS’ CERTIFICATE OF COMPLIANCE

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44144

Attention:Relationship Manager,

KeyBank Real Estate Capital, Healthcare

 

Re:Secured Loan Agreement dated as of December 31, 2014 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) and all
loan documents related thereto (the “Loan Documents”), between SUMTER PLACE
OWNER, LLC, RETIREMENT TWO, LLC (collectively “Borrowers”), and KEYBANK NATIONAL
ASSOCIATION (“Agent”), as administrative agent for the benefit of the lenders,
and the Lenders

 

Reference is made to the Agreement and the Loan Documents. Capitalized terms
used in this Certificate (including schedules and other attachments hereto, this
“Certificate”) without definition have the meanings specified in the Agreement
and the Loan Documents.

 

Pursuant to applicable provisions of the Agreement and the Loan Documents, the
Borrowers hereby certify to the Agent that the information furnished in the
attached schedules, including, without limitation, each of the calculations
listed below are true, correct and complete in all material respects as of the
last day of the fiscal periods subject to the financial statements and
associated covenants being delivered to the Agent pursuant to the Agreement and
the Loan Documents together with this Certificate (such statements being defined
as the “Financial Statements” and the periods covered thereby defined as the
“Reporting Period”) and for such reporting periods.

 

Borrowers hereby further certify to the Agent that:

 

1.Compliance with Financial Covenants. As shown below, Borrowers confirm that
Borrowers are in full compliance with the Financial Covenants contained in the
Loan Agreement.

 

(Need to include the following for each Project tested)

 

Covenant:Debt Service Coverage Covenant for _______________ Project tested
quarterly (Commencing March 31, 2015, and continuing as of each March 31, June
30, September 30 and December 31 thereafter).

 

Calculation:Debt Service Coverage – Adjusted NOI divided by the Implied Debt
Service for the applicable period (Please attach the calculation)

 

Calculations are shown on Schedule I attached hereto

 

Debt Service Coverage of ___________for period ending ____________

 

Minimum Required Debt Service Coverage: to 1.00

 

Compliance? (Yes or No)                              _____________________

 

EXHIBIT GPage 1

 

 

2.Review of Condition. Borrowers have reviewed the terms of the Agreement and
the Loan Documents, including, but not limited to, the representations and
warranties of the Borrower set forth in the Agreement and the Loan Documents and
the covenants of the Borrowers set forth in the Agreement, and have made, or
caused to be made under his supervision, a review in reasonable detail of the
transactions and condition of the Borrowers through the reporting periods.

 

3.Representations and Warranties. To the actual knowledge of Borrowers, the
representations and warranties of the Borrowers contained in the Agreement and
the Loan Documents, as applicable, are true and accurate in all material
respects as of the date hereof and were true and accurate in all material
respects at all times during the reporting period except as expressly noted on
Schedule A hereto.

 

4.Covenants. To the actual knowledge of Borrowers, during the reporting period,
the Borrowers observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by the
Borrowers, except as expressly noted on Schedule A hereto.

 

5.No Event of Default. To the actual knowledge of Borrowers, no Event of Default
exists as of the date hereof or existed at any time during the reporting period,
except as expressly noted on Schedule A hereto.

 

EXHIBIT GPage 2

 

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ____
day of __________, 20____.

 

  SUMTER PLACE OWNER, LLC, a Delaware
limited liability company         By:     Name:     Title:           RETIREMENT
TWO, LLC, a Florida limited
liability company         By:     Name:     Title:  

 

EXHIBIT GPage 3

 

 

EXHIBIT H

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

DATE: _________, ___, 2____

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of this
_____ day of __________, _____, and is made by and between _______ (“Assignor”)
and _________ (“Assignee”).

 

PRELIMINARY STATEMENT

 

Assignor is a party to that certain Secured Loan Agreement dated as of ______
__, 2014, (the Loan Agreement, as the same may be amended, supplemented,
restated or otherwise modified from time to time shall be referred to herein as
the “Loan Agreement”), by and among ___________________________________________,
_____________________________, _____________________________, and
________________________ (collectively, “Borrowers”), and KeyBank National
Association, as a lender and as Administrative Agent [and Lead Arranger] and the
lenders named therein (collectively, “Lender”). Pursuant to the Loan Agreement,
Lender agreed to make a loan of up to FIFTY-THREE MILLION ONE HUNDRED FIFTY-FOUR
THOUSAND SIX HUNDRED and NO/100 DOLLARS ($53,154,600.00) (the “Loan”) to
Borrowers to finance Project described in the Loan Agreement. Assignee desires
to purchase from Assignor an undivided interest in the Loan under the terms and
conditions set forth herein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Loan
Agreement.

 

AGREEMENT

 

Assignor and Assignee, in consideration of the matters described in the
foregoing Preliminary Statement, which are incorporated herein, and in
consideration of the mutual covenants and agreements and provisions herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, do hereby covenant and agree as
follows:

 

1.          Assignment and Assumption. Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
undivided interest in and to the Loan and the Loan Documents and Assignor’s
rights and obligations thereunder, which interest shall equal a percentage of
_________% and a corresponding Commitment in the maximum amount of $_________,
such that after giving effect to this assignment (i) the Assignee shall hold a
Percentage of the Loan equal to _____% and a Commitment in the maximum amount of
$__________, together with the outstanding rights and obligations under the Loan
Agreement and the other Loan Documents in connection with such Commitment, and
(ii) Assignor shall hold a Percentage of the Loan equal to ____% and a
Commitment in the maximum amount of $__________.

 

2.          Effective Date. The effective date of this Agreement (the “Effective
Date”) shall be ___________, ______, which shall be no earlier than three (3)
Business Days prior to receipt by the Agent of a fully executed copy of this
Agreement. As of the Effective Date, (i) the Assignee shall have the rights and
obligations of a Lender under the Loan Documents with respect to the rights and
obligations assigned to the Assignee hereunder, the assumption of such
obligations by Assignee inuring to the direct benefit of Borrowers, and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

 

3.          Payment Obligations. On the Effective Date the Assignee shall pay to
Assignor the outstanding principal balance in respect of the interest purchased
hereunder. Accrued and unpaid interest shall be prorated when received from the
Borrowers. The Assignee shall advance funds directly to the Agent with respect
to all advances and reimbursement payments to be made on or after the Effective
Date with respect to the interest assigned hereby. Assignee shall not be
entitled to any interest or fees, of any nature, paid by the Borrowers to
Assignor pursuant to the Loan Agreement and the other Loan Documents or
otherwise owed to Assignor prior to the Effective Date.

 

EXHIBIT HPage 1

 

 

4.          Representations of the Assignor; Limitations on the Assignor’s
Liability. The Assignor represents and warrants that (a) it is the legal and
beneficial owner of the interest being assigned by it hereunder and (b) that
such interest is free and clear of any adverse pledge, security interest, claim
or other lien or encumbrance. It is understood and agreed that the assignment
and assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the Assignee.
Neither the Assignor, nor any of its officers, directors, employees, agents or
attorneys shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrowers or Guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrowers, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loan, or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loan or the Loan
Documents. This Section shall survive the assignment of the interest assigned
herein.

 

5.          Representations and Covenants of the Assignee. The Assignee (i)
confirms that it has received a copy of the Loan Agreement, together with copies
of such financial statements, Loan Documents and other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Agreement, (ii) agrees that it will, independently and without
reliance upon Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Agent to take such action on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) agrees for the benefit of Borrowers and the
other Lenders that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank, (v) agrees that its payment instructions and notice
instructions are as set forth in Schedule 1, (vi) confirms that none of the
funds, monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes.

 

6.          Subsequent Assignments. After the Effective Date, the Assignee shall
have the right pursuant to Article 24 of the Loan Agreement to assign the rights
which are assigned to the Assignee, provided that any such subsequent assignment
does not violate any of the terms and conditions of the Loan Documents or any
law, rule, regulation, order, writ, judgment, injunction or decree and that any
consent required under the terms of the Loan Documents has been obtained.

 

7.          Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.

 

8.          Governing Law. This Agreement shall be governed by the internal law,
and not the law of conflicts, of the State of _________.

 

9.          Notices. Notices shall be given under this Agreement in the manner
set forth in the Loan Agreement.

 

[remainder of page intentionally left blank]

 

EXHIBIT HPage 2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

ASSIGNOR:                 By:       Name:       Title:           ASSIGNEE:      
          By:       Name:       Title:           CONSENTED TO:   KEYBANK
NATIONAL ASSOCIATION             By:       Name:       Title:  

 

[ADD BORROWER CONSENT IF REQUIRED]

 

EXHIBIT HPage 3

 

 

EXHIBIT I

 

Borrowers’ Certificate

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44144

Attention:Relationship Manager,

KeyBank Real Estate Capital, Healthcare

 

Re:Secured Loan Agreement dated as of December _____, 2014 (as amended,
modified, supplemented, restated, or renewed, from time to time, the
“Agreement”) and all loan documents related thereto (the “Loan Documents”),
between SUMTER PLACE OWNER, LLC, RETIREMENT TWO, LLC (collectively “Borrowers”),
and KEYBANK NATIONAL ASSOCIATION (“Agent”), as administrative agent for the
benefit of the lenders, and the Lenders.

 

1.Pursuant to the Loan Agreement, Borrowers hereby requests a loan advance. We
acknowledge that this amount is subject to inspection, verification, and
available funds.

 

Funding Instructions: _________________________________

 

2.This Borrowers’ Certificate is to be utilized only in satisfaction of costs
and charges with respect to the applicable Project and Improvements thereon as
shown on the closing statement attached hereto.

 

3.The Borrowers certify and agree that:

 

(a)They have complied with all duties and obligations required to date to be
carried out and performed by it pursuant to the terms of the Loan Agreement;

 

(b)No Event of Default as defined in the Loan Agreement has occurred and is
continuing and;

 

(c)All funds previously disbursed have been used for the purposes as set forth
in the Agreement;

 

(d)All representations and warranties contained in the Loan Agreement are true
and correct as of the date hereof.

 

(e)The undersigned understands that this certification is made for the purpose
of inducing Lender to make an advance to Borrowers and that, in making such
advance, Lenders will rely upon the accuracy of the matters stated in this
certificate.

 

4.Disbursement of the loan proceeds hereby requested are subject to the receipt
by Agent of a commitment from the title company to issue a mortgagee’s policy of
title insurance insuring the applicable Mortgage.

 

5.The terms used in this Borrowers’ Certificate have the same meaning and
definitions as those set forth in the Agreement.

 

EXHIBIT IPage 1

 

 

6.The Borrowers, or authorized signer, certifies that the statements made in
this Borrowers’ Certificate and any documents submitted herewith and identified
herein are true and has duly caused this Borrowers’ Certificate to be signed on
its behalf by the undersigned, thereunto duly authorized.

 

  DATE:                 BORROWERS:             SUMTER PLACE OWNER, LLC, a
Delaware
limited liability company             By:       Name:       Title:              
RETIREMENT TWO, LLC, a Florida limited
liability company             By:       Name:       Title:  

 

EXHIBIT IPage 2

 

 

SCHEDULE i

 

Environmental Documents

 

SCHEDULEPage 1

 

 

SCHEDULE Ii

 

Debt Service Coverage Requirements for each Project

 

Test Date   Sumter Grand   Sumter Place           03/31/2014   N/A   0.50 to
1.00           06/30/2015   N/A   0.75 to 1.00           09/30/2015   0.25 to
1.00   1.00 to 1.00           12/31/2015   0.50 to 1.00   1.25 to 1.00          
03/31/2016   0.75 to 1.00   1.25 to 1.00           06/30/2016   1.00 to 1.00  
1.40 to 1.00           09/30/2016   1.25 to 1.00   1.40 to 1.00          
12/31/2016 and all times thereafter   1.35 to 1.00   1.40 to 1.00

 

SCHEDULEPage 2

 